                Case 18-11120-BLS              Doc 979       Filed 05/15/19         Page 1 of 61



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re                                                         Chapter 11

VG Liquidation, Inc., et al.,1                                Case No. 18-11120 (BLS)

                  Debtors.                                    Jointly Administered


AMENDED DISCLOSURE STATEMENT FOR AMENDED JOINT CHAPTER 11 PLAN
      OF LIQUIDATION OF THE PLAN DEBTORS AS OF MAY 15, 2019

G. David Dean, Esq. (No. 6403)
Patrick J. Reilley, Esq. (No. 4451)
Katherine M. Devanney, Esq. (No. 6356)
COLE SCHOTZ P.C.
500 Delaware Ave., Suite 1410
Wilmington, DE 19801
Telephone: (302) 652-3131
Facsimile: (302) 652-3117
ddean@coleschotz.com
preilley@coleschotz.com
kdevanney@coleschotz.com

- and -

Irving E. Walker, Esq. (admitted pro hac vice)
COLE SCHOTZ P.C.
300 E. Lombard Street, Suite 1450
Baltimore, MD 21202
Telephone: (410) 230-0660
Facsimile: (410) 528-9400
iwalker@coleschotz.com

Counsel for Debtors
and Debtors in Possession

Dated: May 15, 2019


1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
VG Liquidation, Inc. (f/k/a Videology, Inc.) (2191), Collider Media, Inc. (8602), VG MT Liquidation LLC (f/k/a
Videology Media Technologies, LLC) (6243), LucidMedia Networks, Inc. (8566), and VG Liquidation Ltd. (f/k/a
Videology Ltd.), a company organized under the laws of England and Wales. The address of the Debtors’ corporate
headquarters is 145 West Ostend Street, Suite 623, Baltimore, MD 21230.


57731/0003-17169173v9
                Case 18-11120-BLS       Doc 979     Filed 05/15/19     Page 2 of 61



                                        DISCLAIMERS

       This is not a solicitation of acceptance or rejection of the proposed plan of reorganization.
Acceptances or rejections may not be solicited until a disclosure statement has been approved by
the Court. This proposed disclosure statement is being submitted for approval but has not yet
been approved by the Court.

     THE INFORMATION SET FORTH IN THIS DISCLOSURE STATEMENT IS
INCLUDED FOR PURPOSES OF SOLICITING ACCEPTANCES OF THE PLAN OF
REORGANIZATION PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE
PROPOSED BY THE PLAN DEBTORS AND MAY NOT BE RELIED UPON FOR ANY
PURPOSE OTHER THAN TO DETERMINE HOW TO VOTE ON THE PLAN. NO PERSON
MAY PROVIDE ANY INFORMATION OR MAKE ANY REPRESENTATIONS, OTHER
THAN THE INFORMATION AND REPRESENTATIONS CONTAINED IN THIS
DISCLOSURE STATEMENT, REGARDING THE PLAN OR THE SOLICITATION OF
ACCEPTANCES OF THE PLAN.

     ALL CAPITALIZED TERMS IN THIS DISCLOSURE STATEMENT NOT
OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS GIVEN TO THEM IN
THE PLAN, ATTACHED TO THIS DISCLOSURE STATEMENT AS EXHIBIT 1.

     THE CONFIRMATION AND EFFECTIVENESS OF THE PLAN ARE SUBJECT TO
MATERIAL CONDITIONS PRECEDENT. THERE IS NO ASSURANCE THAT THESE
CONDITIONS WILL BE SATISFIED OR WAIVED.

      HOLDERS OF CLAIMS AGAINST AND INTERESTS IN THE DEBTORS ARE
ENCOURAGED TO READ AND CAREFULLY CONSIDER THE MATTERS DESCRIBED
IN THIS DISCLOSURE STATEMENT.

     IF THE PLAN IS CONFIRMED BY THE BANKRUPTCY COURT AND THE
EFFECTIVE DATE OCCURS, ALL HOLDERS OF CLAIMS AGAINST AND INTERESTS
IN THE DEBTORS (INCLUDING, WITHOUT LIMITATION, THOSE HOLDERS OF
CLAIMS OR INTERESTS WHO DO NOT SUBMIT BALLOTS TO ACCEPT OR REJECT
THE PLAN OR WHO ARE NOT ENTITLED TO VOTE ON THE PLAN) WILL BE BOUND
BY THE TERMS OF THE PLAN AND THE TRANSACTIONS CONTEMPLATED
THEREBY.

      THIS DISCLOSURE STATEMENT HAS NOT BEEN FILED WITH, NOR
REVIEWED BY, AND THE BENEFICIAL INTERESTS IN THE LIQUIDATING TRUST TO
BE ISSUED ON OR AFTER THE EFFECTIVE DATE WILL NOT HAVE BEEN THE
SUBJECT OF A REGISTERED STATEMENT FILED WITH, THE SECURITIES AND
EXCHANGE COMMISSION (THE “S.E.C.”) UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR WITH ANY OTHER SECURITIES
REGULATORY AUTHORITY OF ANY STATE UNDER ANY STATE SECURITIES OR
“BLUE SKY” LAWS. THE PLAN HAS NOT BEEN APPROVED OR DISAPPROVED BY
THE S.E.C., ANY OTHER SECURITIES REGULATORY AUTHORITY, NOR ANY STATE
SECURITIES COMMISSION, AND NEITHER THE S.E.C. NOR ANY STATE SECURITIES


57731/0003-17169173v9
                Case 18-11120-BLS   Doc 979   Filed 05/15/19   Page 3 of 61



COMMISSION HAS PASSED UPON THE ACCURACY OR ADEQUACY OF THE
INFORMATION CONTAINED HEREIN. THIS DISCLOSURE STATEMENT DOES NOT
CONSTITUTE AN OFFER OR SOLICITATION IN ANY STATE OR OTHER
JURISDICTION IN WHICH SUCH OFFER OR SOLICITATION IS NOT AUTHORIZED.

     EXCEPT AS OTHERWISE SET FORTH HEREIN, THE STATEMENTS
CONTAINED IN THIS DISCLOSURE STATEMENT ARE MADE AS OF THE DATE
HEREOF, AND THE DELIVERY OF THIS DISCLOSURE STATEMENT WILL NOT,
UNDER ANY CIRCUMSTANCES, CREATE ANY IMPLICATION THAT THE
INFORMATION HEREIN IS CORRECT AT ANY TIME SUBSEQUENT TO THE DATE
HEREOF.

     NO PERSON HAS BEEN AUTHORIZED BY THE DEBTORS IN CONNECTION
WITH THE PLAN OR THE SOLICITATION TO GIVE ANY INFORMATION OR TO MAKE
ANY REPRESENTATION OTHER THAN AS CONTAINED IN THIS DISCLOSURE
STATEMENT, THE PLAN AND THE EXHIBITS ANNEXED HERETO OR
INCORPORATED BY REFERENCE OR REFERRED TO IN THE DISCLOSURE
STATEMENT AND/OR PLAN, AND, IF GIVEN OR MADE, SUCH INFORMATION OR
REPRESENTATION MAY NOT BE RELIED UPON AS HAVING BEEN AUTHORIZED BY
THE DEBTORS.

      THE SUMMARIES OF THE PLAN AND THE RELATED DOCUMENTS IN THIS
DISCLOSURE STATEMENT DO NOT PURPORT TO BE COMPLETE AND ARE SUBJECT
TO, AND ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO, THE FULL TEXT
OF THE PLAN AND THE RELATED DOCUMENTS. ALL HOLDERS OF CLAIMS AND
INTERESTS ARE ENCOURAGED TO REVIEW THE FULL TEXT OF THE PLAN AND
THE PLAN DOCUMENTS, AND TO READ CAREFULLY THIS ENTIRE DISCLOSURE
STATEMENT, INCLUDING ALL EXHIBITS HERETO.

     THIS DISCLOSURE STATEMENT MAY NOT BE RELIED ON FOR ANY
PURPOSE OTHER THAN TO DETERMINE WHETHER TO VOTE TO ACCEPT OR
REJECT THE PLAN, AND NOTHING STATED HEREIN SHALL CONSTITUTE AN
ADMISSION IN ANY PROCEEDING INVOLVING THE DEBTORS OR ANY OTHER
PERSON, OR BE DEEMED CONCLUSIVE EVIDENCE OF THE TAX OR OTHER LEGAL
EFFECTS OF THE PLAN ON THE DEBTORS OR HOLDERS OF CLAIMS OR INTERESTS.

     HOLDERS OF CLAIMS OR INTERESTS SHOULD NOT CONSTRUE THE
CONTENTS OF THIS DISCLOSURE STATEMENT AS PROVIDING ANY LEGAL,
BUSINESS, FINANCIAL OR TAX ADVICE. EACH HOLDER SHOULD CONSULT WITH
ITS OWN LEGAL, BUSINESS, FINANCIAL AND TAX ADVISORS WITH RESPECT TO
ANY SUCH MATTERS CONCERNING THIS DISCLOSURE STATEMENT, THE
SOLICITATION OF VOTES TO ACCEPT THE PLAN, THE PLAN, THE PLAN
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.

     THIS DISCLOSURE STATEMENT IS NOT INTENDED TO REPLACE A CAREFUL
AND DETAILED REVIEW AND ANALYSIS OF THE PLAN. THIS DISCLOSURE
STATEMENT IS INTENDED TO AID AND SUPPLEMENT THAT REVIEW. THE


57731/0003-17169173v9
                Case 18-11120-BLS   Doc 979   Filed 05/15/19   Page 4 of 61



DESCRIPTION OF THE PLAN HEREIN IS ONLY A SUMMARY. HOLDERS OF CLAIMS
AND INTERESTS AND OTHER PARTIES-IN-INTEREST ARE CAUTIONED TO REVIEW
THE PLAN AND ANY RELATED EXHIBITS AND ATTACHMENTS FOR A FULL
UNDERSTANDING OF THE PLAN’S PROVISIONS. THIS DISCLOSURE STATEMENT IS
QUALIFIED IN ITS ENTIRETY BY REFERENCE TO THE PLAN.

     FOR ANY CONTESTED MATTERS, ADVERSARY PROCEEDINGS, AND OTHER
ACTIONS, THIS DISCLOSURE STATEMENT SHALL NOT CONSTITUTE OR BE
CONSTRUED AS AN ADMISSION OF ANY FACT OR LIABILITY. BUT RATHER AS A
STATEMENT MADE IN SETTLEMENT NEGOTIATIONS.




57731/0003-17169173v9
               Case 18-11120-BLS                    Doc 979          Filed 05/15/19              Page 5 of 61



                                              TABLE OF CONTENTS

I.     INTRODUCTION ...............................................................................................................1

       A.        Overview of Confirmation Process ..........................................................................1

       B.        Summary of Treatment of Claims and Equity Interests Under the Plan..................2

       C.        Entities Entitled to Vote on the Plan ........................................................................2

II.    BACKGROUND .................................................................................................................3

       A.        Business Overview...................................................................................................3

       B.        Debtors’ Capital Structure .......................................................................................4

                 1.        Equity Structure ...........................................................................................4

                 2.        Prepetition Secured Credit Facilities ...........................................................5

III.   EVENTS LEADING TO BANKRUPTCY .........................................................................6

IV.    THE CHAPTER 11 CASES ................................................................................................8

       A.        Commencement of the Chapter 11 Cases ................................................................8

                 1.        “First-Day” Motions and Related Applications ...........................................8

                 2.        Debtor-in-Possession Financing ..................................................................8

                 3.        Employment of Professionals ......................................................................9

       B.        Creditor Matters .......................................................................................................9

                 1.        Appointment of the Creditors’ Committee ..................................................9

                 2.        Meeting of Creditors ..................................................................................10

                 3.        Motion for Derivative Standing .................................................................10

                 4.        The Creditors’ Committee’s D&O Demand ..............................................10

       C.        Cross-Border Proceedings .....................................................................................11

       D.        Schedules and Statements ......................................................................................11

       E.        Claims Bar Date .....................................................................................................11

       F.        The Sale Process ....................................................................................................11


                                                                 i
             Case 18-11120-BLS                     Doc 979            Filed 05/15/19             Page 6 of 61



     G.        Mediation of Intercreditor Disputes .......................................................................12

     H.        The D&O Settlement .............................................................................................13

     I.        The CRG Objections to Note Claims.....................................................................13

     J.        The 9019 Motions ..................................................................................................14

     K.        Amended Plan Settlement Resolving CRG's Objections………………………..14

V.   Summary of the Plan ..........................................................................................................16

     A.        General ...................................................................................................................16

     B.        Overview of Chapter 11 .........................................................................................16

     C.        Unclassified and Administrative Expense Claims and Priority Claims.................17

               1.         Administrative Expense Claims .................................................................17

               2.         Priority Tax Claims ....................................................................................17

               3.         Other Priority Claims .................................................................................17

               4.         Bar Dates and Objection Deadlines for Certain Administrative
                          Expense Claims ..........................................................................................17

     D.        Classification and Treatment of Classified Claims and Equity Interests ...............18

               1.         Classification and Treatment of Claims and Interests ...............................18

               2.         Non-Consensual Confirmation ..................................................................20

               3.         Solicitation of the Plan Debtors .................................................................20

     E.        Means for Implementation of the Plan...................................................................20

               1.         The Plan Settlement ...................................................................................20

               2.         The D&O Settlement .................................................................................20

               3.         Appointment of a Liquidating Trustee and the Oversight
                          Committee ..................................................................................................20

               4.         Formation of the Liquidating Trust and Transfer of Liquidating
                          Trust Assets ................................................................................................20

               5.         Funding of the Liquidating Trust ...............................................................22



                                                                 ii
     Case 18-11120-BLS                 Doc 979            Filed 05/15/19            Page 7 of 61



      6.       Rights and Powers of the Liquidating Trust ..............................................23

      7.       Obligation of the Liquidating Trustee to Pay Claims under the Plan ........23

      8.       Distribution of Liquidating Trust Assets ...................................................23

      9.       Tax Treatment of Liquidating Trust ..........................................................24

      10.      Fees and Expenses of the Liquidating Trust ..............................................24

      11.      Intervention ................................................................................................25

      12.      Directors/Officers on the Effective Date ...................................................25

      13.      Liquidation of the Debtors .........................................................................25

      14.      Wind-Down of the Non-Debtor Subsidiaries ............................................26

      15.      Completion of the Wind-Down .................................................................26

      16.      Term of Injunctions or Stays......................................................................26

      17.      Creditors’ Committee.................................................................................27

      18.      Termination of Professionals .....................................................................27

      19.      Post-Confirmation Reporting. ....................................................................27

F.    Provisions Governing Distributions.......................................................................27

      1.       Distributions on the Effective Date............................................................27

      2.       Disputed Reserves ......................................................................................28

      3.       Record Date for Distributions ....................................................................28

      4.       Delivery of Distributions ...........................................................................28

      5.       Distributions to be made in U.S. Dollars. ..................................................29

      6.       Time Bar to Cash Payments. ......................................................................29

      7.       Withholding and Reporting Requirements. ...............................................30

      8.       No Interest on Claims. ...............................................................................30

      9.       Setoff and Recoupment. .............................................................................30

      10.      Application of Distributions ......................................................................31


                                                    iii
               Case 18-11120-BLS                     Doc 979           Filed 05/15/19              Page 8 of 61



       G.        Procedures for Resolving Disputed, Contingent, and Unliquidated Claims. .........31

                 1.         Distributions Pending Resolution of Disputes ...........................................31

                 2.         Objection Deadline ....................................................................................31

                 3.         Estimation of Claims..................................................................................31

                 4.         Disallowance of Claims .............................................................................32

       H.        Treatment of Executory Contracts and Unexpired Leases ....................................32

                 1.         Rejection of Executory Contracts and Unexpired Leases..........................32

                 2.         Claims Based on Rejection of Executory Contracts or Unexpired
                            Leases .........................................................................................................32

       I.        Conditions Precedent to the Effective Dave ..........................................................32

VI.    EXCULPATION, INJUCTION, RELEASES, AND PRESERVATION OF
       CAUSES OF ACTION ......................................................................................................33

       A.        Exculpation ............................................................................................................33

       B.        Injunction ...............................................................................................................34

       C.        Termination of All Employee and Workers’ Compensation Benefits ...................35

       D.        Exclusions and Limitations on Exculpation ..........................................................36

       E.        Debtor Releases .....................................................................................................36

       F.        D&O Settlement Bar Order ...................................................................................36

       H.        Preservation of Causes of Action ...........................................................................36

                 1.         Vesting of Causes of Action ......................................................................36

                 2.         Preservation of All Causes of Action Not Expressly Settled or
                            Released .....................................................................................................37

VII.   Statutory Requirements for Confirmation of the Plan .......................................................38

       A.        Best Interests of Creditors Test/Liquidation Analysis ...........................................39

       B.        Feasibility...............................................................................................................41

       C.        Acceptance by Impaired Classes ...........................................................................41



                                                                  iv
               Case 18-11120-BLS                   Doc 979           Filed 05/15/19            Page 9 of 61



        D.       Confirmation Without Acceptance by All Impaired Classes .................................42

                 1.        No Unfair Discrimination ..........................................................................42

                 2.        Fair and Equitable Test ..............................................................................42

VIII.   PLAN-RELATED RISK FACTORS ................................................................................43

        A.       The Debtors May Not Be Able To Obtain Confirmation of the Plan ....................43

        B.       The Debtors Cannot State with any Degree of Certainty the Size of the Relevant
                 Classes of Claims ...................................................................................................44

        C.       The Liquidating Trust Expenses May Increase Materially, Causing a Diminution
                 of Recovery to Creditors ........................................................................................44

IX.     CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES .............44

        A.       Federal Income Tax Consequences .......................................................................46

                 1.        Federal Income Tax Consequences to Holders of Allowed General
                           Unsecured Claims ......................................................................................46

                 2.        Accrued Interest .........................................................................................48

                 3.        Post-Effective Date Cash Distributions .....................................................48

                 4.        Market Discount.........................................................................................48

                 5.        Bad Debt or Worthless Securities Deduction ............................................49

        B.       Backup Withholding and Information Reporting ..................................................49

        C.       Importance of Obtaining Professional Tax Assistance ..........................................49

X.      Recommendation and Conclusion .....................................................................................50




                                                                v
          Case 18-11120-BLS       Doc 979        Filed 05/15/19   Page 10 of 61



                                TABLE OF EXHIBITS

Exhibit    Title

   1       Amended Joint Chapter 11 Plan of Liquidating of the Plan Debtors

   2       Debtors’ Organizational Chart

   3       Plan Distribution Analysis

   4       Best Interest of Creditors Analysis




                                            vi
                Case 18-11120-BLS      Doc 979     Filed 05/15/19     Page 11 of 61



I.       INTRODUCTION

         A.       Overview of Confirmation Process

         Videology Liquidation Inc., f/k/a Videology Inc. (“Inc.”) and its debtor affiliates
Videology Liquidation, Ltd., f/k/a Videology, Ltd. (“Ltd.”), VG MT Liquidation LLC, f/k/a
Videology Media Technologies, LLC (“VMT”) (the “Plan Debtors,” and together with debtors
Collider Media, Inc. (“Collider”), and LucidMedia Networks, Inc. (“Lucid”) and their non-debtor
affiliates, “Videology”), transmit this Disclosure Statement (as may be amended, supplemented
or otherwise modified from time to time, the “Disclosure Statement”) pursuant to section 1125 of
title 11 of the United States Code (the “Bankruptcy Code”) in connection with the solicitation of
votes on the confirmation of the Amended Joint Chapter 11 Plan of Liquidation for the Plan
Debtors, a copy of which is annexed hereto as Exhibit 1 (as may be amended, supplemented or
otherwise modified from time to time, the “Plan”).

        The purpose of this Disclosure Statement is to set forth information: (i) regarding the
history of the Debtors and their businesses; (ii) describing the Chapter 11 Cases; (iii) concerning
the Plan; (iv) advising the holders of Claims and Interests of their rights under the Plan; and
(v) assisting the holders of Claims entitled to vote on the Plan in making an informed judgment
regarding whether they should vote to accept or reject the Plan.

         On May 15, 2019, the Court held a hearing on approval of this Disclosure Statement.
Following the hearing, the Bankruptcy Court entered an Order (the “Scheduling and Disclosure
Statement Order”): (i) approving this Disclosure Statement as containing “adequate information”
to enable a hypothetical, reasonable investor typical of holders of Claims against or Interests in
the Plan Debtors to make an informed judgment as to whether to accept or reject the Plan; and
(ii) authorizing the Debtors to use this Disclosure Statement in connection with the solicitation of
votes to accept or reject the Plan. APPROVAL OF THIS DISCLOSURE STATEMENT DOES
NOT, HOWEVER, CONSTITUTE A DETERMINATION BY THE BANKRUPTCY COURT
AS TO THE FAIRNESS OR MERITS OF THE PLAN.

        The Scheduling and Disclosure Statement Order, enclosed herewith, sets forth in detail
the deadlines, procedures and instructions for voting to accept or reject the Plan and for filing
objections to confirmation of the Plan, the record date for voting purposes and the applicable
standards for tabulating ballots (each a “Ballot,” and collectively, the “Ballots”). In addition,
detailed voting instructions accompany each Ballot. Enclosed with this Disclosure Statement is
one Ballot for each Estate in which you have a Claim on which you are entitled to a vote. Each
holder of a claim entitled to vote on the Plan should read this Disclosure Statement and the
exhibits hereto, including the Plan and the Scheduling and Disclosure Statement Order, as well
as the instructions accompanying the Ballot in their entirety before voting on the Plan. These
documents contain important information concerning the classification of Claims and Interests
for voting purposes and the tabulation of votes. No solicitation may be made except pursuant to
this Disclosure Statement and section 1125 of the Bankruptcy Code. In voting on the Plan,
holders of claims entitled to vote should not rely on any information relating to the Debtors and
their businesses other than the information contained in this Disclosure Statement, the Plan, and
all exhibits hereto and thereto.



57731/0003-17169173v9
                Case 18-11120-BLS       Doc 979       Filed 05/15/19   Page 12 of 61



       Additional copies of this Disclosure Statement are available upon reasonable request
made to the offices of the Debtors’ counsel, Cole Schotz P.C., 500 Delaware Ave., Suite 1410,
Wilmington, DE 19801, Attn: G. David Dean, Esq., (302) 651-2012 (phone),
ddean@coleschotz.com (email). Additional copies of this Disclosure Statement can also be
accessed free of charge from the following website: https://omnimgt.com/sblite/videology/.

         B.       Summary of Treatment of Claims and Equity Interests Under the Plan

        The following chart is a summary of the classification and treatment of Claims against
and Interests in the Plan Debtors and the potential distributions under the Plan. Reference should
be made to the entire Disclosure Statement and the Plan for a complete description of the
classification and treatment of Claims against and Interests in the Plan Debtors. Each of the
estimates set forth below are based on currently available information and are subject to change.
The projected recovery percentage for holders of Allowed General Unsecured Claims are
similarly based on the Debtors’ good faith estimates, and actual recoveries may vary materially
for the reasons stated more fully in Article VIII herein. In addition, the projected recovery
percentage for Class 2A-2C Claims does not account for potential recoveries on account of any
Causes of Action described herein. The “Estimated Total Recovery” percentage represents the
estimate of all distributions to be made to holders of Allowed General Unsecured Claims. As set
forth in the Plan, an initial distribution shall be made shortly after the Effective Date to holders
of such claims in a reduced amount from Available Cash (net of reserves). Distributions to
holders of Claims who are current or former employees will be net of applicable employment
taxes and withholding taxes.

Class         Description                       Proposed Treatment     Estimated Total Recovery
N/A           Administrative Expense Claims     Unimpaired             100%
N/A           Priority Tax Claims               Unimpaired             100%
N/A           Other Priority Claims             Unimpaired             100%
1             Secured Claims                    Unimpaired             100%
2A            General Unsecured Claims (Inc.)   Impaired               $15 million for Noteholders

                                                                       36% for Non-Noteholders
2B            General Unsecured Claims (Ltd.) Impaired                 52%
2C            General Unsecured Claims (VMT) Impaired                  48%
3A-3C         Equity Interests                Impaired                 0%

         C.       Entities Entitled to Vote on the Plan

        The holders of General Unsecured Claims in Classes 2A, 2B and 2C are the only Entities
entitled to vote to accept or reject the Plan. Holders of General Unsecured Claims in Class 2A
are entitled to vote to accept or reject the Plan as to Inc. Holders of General Unsecured Claims
in Class 2B are entitled to vote to accept or reject the Plan as to Ltd. Holders of General
Unsecured Claims in Class 2C are entitled to vote to accept or reject the Plan as to VMT. To
confirm the Plan as to all three Plan Debtors, pursuant to section 1129(a)(10), holders of General
Unsecured Claims against each Plan Debtor’s Estate must vote to accept the Plan as to number of
Claims (more than 1/2 of votes cast) and amount (at least 2/3 of votes cast). If you have more
than one General Unsecured Claim against a single Plan Debtor, you are entitled to cast a single

                                                  2
57731/0003-17169173v9
                Case 18-11120-BLS     Doc 979       Filed 05/15/19    Page 13 of 61



vote in connection with all such Claims. If you have Claims against multiple Plan Debtors, you
are entitled to cast a separate (single) vote as to each Plan Debtor.

II.      BACKGROUND

         A.       Business Overview

        Inc. is a Delaware corporation founded in 2007 and headquartered in Baltimore,
Maryland. Its business was built to provide the software solution for the convergence of
television and digital video, through the use of a proprietary allocation theory technology unique
to the Debtors (the “Technology IP”). Before Inc., advertising technologies had not been
developed to address the development of consumers accessing television and video across
multiple devices. Inc. built its technology to help advertisers and media companies, both buyers
and sellers of advertising, to plan, execute, and measure ad campaigns across television and
digital media, with innovations including a direct integration with Nielsen, the dominant provider
of television data in the United States, as well as other data providers. Inc.’s core value
proposition is based on its use of the proprietary Technology IP and unique program algorithms.
This capability optimally matches advertising agencies and other companies seeking effective ad
campaign placement and implementation with media companies looking to fill inventory with
high-impression ads resulting in maximum effectiveness.

        In December 2010, Inc. established Ltd., a wholly-owned subsidiary organized under the
laws of England with headquarters in London, followed by additional expansion into Europe
(“EMEA”) with the creation of a Spanish branch office in 2012 and a French branch office in
2013. In 2013, Videology entered Canada by incorporating Videology Canada, Inc., and also
entered the Asia Pacific region (“APAC”) by establishing Videology Asia PTE LTD
(“Videology Singapore”), in Singapore, and Videology Japan KK in Japan. Inc. also expanded
its product offerings in 2012 through the acquisition of data management and mobile specialist,
Collider, and display and rich media company, Lucid. In January 2013, Videology continued its
expansion by establishing a wholly-owned subsidiary, Videology Australia PTY Ltd. in
Australia. Videology Singapore also provided support for clients in Korea.

        In 2013, Inc. established VMT in the United States and as well as a similar entities in the
APAC region (Videology Media Technologies PTE LTD) and in EMEA (Videology Media
Technologies BV). This evolution of Videology’s approach to the market was done to improve
its relationships with demand-side clients (i.e., agency holding companies that represent
advertisers) and supply-side clients (i.e., media companies with advertising space to sell). VMT
supported Inc. in the United States while the other VMT entities supported Ltd. and its
subsidiaries and branches. Attached as Exhibit 2 is an organizational chart showing the
corporate structure of the Videology group of companies as of the Petition Date.

        Inc.’s demand-side clients primarily included advertising agency holding companies and
advertisers. On the supply-side, VMT’s clients include media companies and publishers. During
the year prior to the Petition Date, the Videology platform delivered over 17 billion targeted
impressions across digital video and television for more than 13,000 advertisers in 24 countries.
At the time of the bankruptcy filings, Inc. and its affiliates were supporting over 4,000 active



                                                3
57731/0003-17169173v9
                Case 18-11120-BLS       Doc 979       Filed 05/15/19   Page 14 of 61



users around the globe, with a customer base that included global agency holding companies,
world-leading advertisers, media companies, and premium publishers.

       The Debtors’ executive and administrative offices were (and still are) located in
Baltimore, Maryland. The Debtors do not own any real property. On the Petition Date,
Videology had 212 employees, with 146 employed in the Debtors’ U.S. operations; 59 employed
in London for Ltd.; and 7 at Ltd.’s branch office in Madrid. The Debtors’ non-debtor foreign
subsidiaries had 22 employees.

        For the year ended December 31, 2017, the Debtors generated revenues on a consolidated
basis of $143,240,252 and had a net loss on a consolidated basis of ($27,219,644). For the year
ended December 31, 2016, the Debtors generated revenues on a consolidated basis of
$188,621,402 and had a net loss on a consolidated basis of ($31,586,799).

         B.       Debtors’ Capital Structure

                  1.    Equity Structure

        During the years prior to the Petition Date, Inc. obtained funding for the development of
its technology and operations through the sale of Preferred Stock in four separate equity
financings, as summarized below.

               Series A Financing: Beginning in February and ending in July of 2008, Inc. sold
                 shares of its Series A Preferred Stock to various investors, including New
                 Enterprise Associates 12, Limited Partnership and Valhalla Partners II, L.P., the
                 lead investors for such financing, for an aggregate purchase price of
                 approximately $15.1 million.

               Series B Financing: Beginning in October of 2009 and ending in January of 2010,
                 Inc. sold shares of its Series B Preferred Stock to various investors, including
                 Comcast Ventures, LP, the lead investor for such financing, for an aggregate
                 purchase price of approximately $16.4 million.

               Series C Financing: Beginning in March and ending in May of 2011, Inc. sold
                 shares of its Series C Preferred Stock to various investors, including New
                 Enterprise Associates 12, Limited Partnership, the lead investor for such
                 financing, for an aggregate purchase price of approximately $30.4 million.

               Series D Financing: Beginning in May and ending in June of 2013, Inc. sold
                 shares of its Series D Preferred Stock to various investors, including Catalyst
                 Investors and New Enterprise Associates 12, Limited Partnership, for such
                 financing, for an aggregate purchase price of approximately $68.2 million.

       Inc. issued Series X Preferred Stock in consideration for the acquisition of Collider and
Series Y Preferred Stock in consideration for the acquisition of LucidMedia.

        In addition to obtaining funding through the equity financings described above, prior to
the Petition Date, in August and October of 2017, Videology sold Convertible Promissory Notes

                                                  4
57731/0003-17169173v9
                Case 18-11120-BLS       Doc 979       Filed 05/15/19   Page 15 of 61



(“Notes”) to certain holders of its Preferred Stock for an aggregate purchase price of
approximately $17.1 million to sustain its operations. The financing was comparable to
companies in similar circumstances seeking to sustain operations pending a sale transaction or
subsequent financing. The terms of the Notes included (a) two year maturity, (b) 8% interest,
and (c) a change of control premium entitling holders to a payment of three times the principal
amount of the Notes upon a Liquidation Event (as defined in the Notes and related documents
and including a sale of the company). To provide additional incentive to purchasers of the
Notes, Videology created a new senior most class of equity, Series 1, into which holders of prior
preferred shares (Series A, B, C and D) converted their existing equity in proportion to the value
of notes purchased. The terms of the Notes were negotiated by a disinterested Inc. director and
reviewed by an outside financial investor who advised the Board that the terms of the Notes
financing were within market parameters for similar financings based on Inc.’s size and financial
performance. The Series 1 Preferred Stock was referred to as “pull up” shares because it
elevated the purchasers’ existing preferred stock in terms of seniority.

                  2.     Prepetition Secured Credit Facilities

       As of the Petition Date, the Debtors had three secured credit facilities, as described
below. They were negotiated after a process that began in January 2017 when Inc. engaged
Armentum Partners to assist with refinancing Inc.’s existing senior secured credit facility with
Wells Fargo.

         (1)      U.S. Loan Facility

         Each Debtor, other than Ltd,, was a borrower under a Loan and Security Agreement
dated as of July 10, 2017 (the “U.S. Loan Facility”), with financial institutions party thereto from
time to time as lenders (the “U.S. Lenders”), Fast Pay Partners LLC (“FastPay”) as agent for the
U.S. Lenders (the “U.S. Agent”), and Tennenbaum Capital Partners, LLC (“TCP”), as
documentation agent for the U.S. Lenders and as the Investment Manager for the U.S. Lenders
(other than FastPay). Certain affiliates of TCP were among the U.S. Lenders. Ltd. was a
guarantor of the U.S. Loan Facility. The U.S. Loan Facility provided for revolving credit
commitments from the U.S. Lenders in an aggregate principal amount of up to $40 million, and a
maturity date of January 2020. The U.S. Loan Facility was an asset-based revolving credit
facility, issued in conjunction with the U.K. Loan Facility (as defined below), which extended
credit based on a percentage of “eligible accounts” owing to the borrowers. The U.S. Loan
Facility was secured by all of the Debtors’ assets. Interest on the U.S. Loan Facility accrued at
variable rates based on the LIBOR Rate plus 8.50%. The U.S. Loan Facility provided further
that during any other event of default, interest was to accrue at the default rate of 3% over the
non-default rate.

         (2)      U.K. Loan Facility

        As of the Petition Date, each Debtor also was a borrower under a Loan and Security
Agreement dated as of July 10, 2017 (the “U.K. Loan Facility” and together with the U.S. Loan
Facility, the “Loan Facilities”), with financial institutions party thereto from time to time as
lenders (the “U.K. Lenders” and together with the U.S. Lenders, the “Lenders”), FPP Sandbox
LLC (“FPP”), as agent for the U.K. Lenders (the “U.K. Agent” and together with the U.S. Agent,


                                                  5
57731/0003-17169173v9
                Case 18-11120-BLS     Doc 979       Filed 05/15/19   Page 16 of 61



the “Agents”), and TCP, as documentation agent for the U.K. Lenders and as the Investment
Manager for the U.K. Lenders (other than FPP). Certain affiliates of TCP were among the U.K.
Lenders. Ltd. was also a guarantor of the U.K. Loan Facility.

        The U.K. Loan Facility was an asset-based revolving credit facility, issued in conjunction
with the U.S. Loan Facility, which extended credit based on eligible accounts owing to Ltd. The
aggregate amount of revolver commitments under the U.K. Loan Facility also included
$20,000,000 with respect to an eligible over advance, in addition to the revolving commitments
under the same $40,000,000 committed under the U.S. Loan Facility. Both the U.K. Loan
Facility and the U.S. Loan Facility provided that the revolver commitments under each Loan
Facility could never exceed $70,000,000 (with an exception not relevant to actual events). The
U.K. Loan Facility was secured by the same collateral as that of the U.S. Loan Facility. Interest
on the U.K. Loan Facility accrued at variable rates based on the LIBOR Rate plus 10%. The
U.K. Loan Facility, like the U.S. Loan Facility, also provided that during an event of default,
interest would accrue at the default rate of 3% above the non-default rate. The U.K. Loan
Facility also had a maturity date of January 2020.

         (3)      The EMEA Factored Facility

        Prior to the Petition Date, Ltd. also was a party to a Financing Agreement dated as of
July 28, 2017 (the “EMEA Factored Facility,” and together with the Loan Facilities, the
“Prepetition Secured Loan Facilities”), with FastPay Roundabout Limited (“FPR” or the
“FastPay Factor” and together with the Lenders and the Agents, the “Prepetition Secured
Parties”). The EMEA Factored Facility was a factoring agreement, with maximum commitments
not to exceed $3 million. Under the terms of the EMEA Factored Facility, the FastPay Factor
advanced to Ltd. 80% of accounts that it purchased with respect to account debtors that were not
incorporated or organized in the United Kingdom, the United States or Canada (collectively, the
“EMEA Accounts”). Essentially, the EMEA Accounts were with account debtors located in
countries in Europe (other than the United Kingdom) and in the Middle East and Africa. The
Agents and their affiliate FastPay Factor are parties to an Intercreditor Agreement dated as of
July 27, 2017, which confirmed the FastPay Factor’s priority in the EMEA Accounts and the
Agents’ priority in non-EMEA Accounts. Under the EMEA Factored Facility, Ltd. was required
to pay a 14.5% factoring fee to the FastPay Factor on any amount advanced.

III.     EVENTS LEADING TO BANKRUPTCY

        During the summer of 2017, the Debtors asked LUMA Partners LLC (“LUMA”), a
leading investment bank focused on digital media and marketing and media, to seek a strategic
buyer for the Debtors’ businesses and assets. Through these efforts, significant interest was
expressed, and one letter of intent from a potential buyer was received. The letter of intent,
however, was eventually withdrawn and ultimately the efforts that year to effect a sale
transaction were not successful.

        Given the lack of results from the strategic sale process, the Debtors undertook an effort
to pursue a capitalization/refinancing in early 2018. During that time, however, the Debtors’
largest customer (GroupM) became increasingly concerned with the Debtors’ financial condition
and in March 2018, imposed a global hold on payments owed to the Debtors for services


                                                6
57731/0003-17169173v9
                Case 18-11120-BLS     Doc 979       Filed 05/15/19   Page 17 of 61



rendered in the ordinary course. This delay in payments alarmed the Prepetition Secured Parties,
though there was no payment default at the time.

        On March 23, 2018, the Lenders sent a letter to the Debtors declaring an event of default
under the Prepetition Secured Loan Facilities, based on the assertion that a “Material Adverse
Effect” had occurred as a result of GroupM’s actions and that the Prepetition Secured Parties
considered themselves “insecure” with respect to the prospect of repayment of the Loan
Facilities. The Debtors disputed that any such default had occurred and promptly so advised the
Prepetition Secured Parties. In particular, at the time the Prepetition Secured Parties called a
default, the total obligations owed to such parties were less than $20 million (US) and the
Debtors had total accounts receivable of just under $60 million. In addition, the Debtors advised
the Prepetition Secured Parties that they were then in discussions with prospective purchasers.

        Following the Lenders’ March 23, 2018 notices of default, FastPay Factor issued its own
purported notice of default on March 23, 2018 under the EMEA Factored Facility, describing the
same purported events of default. Following that March 23, 2018 notice of default, FastPay
Factor ceased factoring any additional accounts and was repaid the entirety of the amounts due
prior to the Petition Date.

        Despite the Debtors’ objections, the Prepetition Secured Parties refused to withdraw their
notices of default and proceeded to restrict advances under the U.S. Loan Facility. In addition,
they seized control over the Debtors’ bank accounts and for the period leading up to the Petition
Date, acted as an administrator of such accounts and decided what creditor bills would be paid
from funds in the Debtors’ accounts. Although the Prepetition Secured Parties did not accelerate
the Loan Facilities, they used the proceeds from accounts collected by the Debtors to pay down
the balance due under the Loan Facilities so that the revolver loan balance under the U.S. Loan
Facility was paid in full, leaving only the amounts due under the loan documents for the
Lenders’ 3% “End of Term Premium.” The U.K. Loan Facility also was substantially paid
down, so that as of the Petition Date, the balance due to the Prepetition Secured Parties was
approximately $11.3 million, plus any loan fees due and payable under the loan documents.

        In these challenging circumstances, the Debtors determined that the only way to preserve
their businesses as going concerns was to find a strategic buyer for the business. The Debtors
therefore pursued efforts to reengage with parties that previously had undertaken due diligence
for an acquisition from the prior efforts to find a strategic buyer. Through these efforts, and
despite the extreme challenges imposed by the Prepetition Secured Parties, the Debtors entered
into an Asset Purchase Agreement with Amobee, Inc. (“Amobee”) on May 4, 2018, under which
Amobee agreed to purchase substantially all of the Debtors’ businesses and assets, including the
Technology IP, subject to higher and better bids and Bankruptcy Court approval. The Debtors
then filed their voluntary petitions for relief under Chapter 11 of the Bankruptcy Code on
May 10, 2018.




                                                7
57731/0003-17169173v9
                Case 18-11120-BLS      Doc 979       Filed 05/15/19   Page 18 of 61



IV.      THE CHAPTER 11 CASES

         A.       Commencement of the Chapter 11 Cases

       As noted above, on the Petition Date, the Debtors filed their voluntary petitions for relief
under chapter 11 of the Bankruptcy Code in the Bankruptcy Court. By an Order dated May 11,
2018 [D.I. 25], the Debtors’ cases are being jointly administered for procedural purposes only.
No trustee or examiner has been appointed in these cases. Following the commencement of
these cases, the Debtors continued to operate their businesses and to manage their properties as
debtors-in-possession.

                  1.    “First-Day” Motions and Related Applications

        Recognizing that any interruption of the Debtors’ business would negatively impact the
Debtors’ business, they filed a number of motions along with their voluntary petitions to stabilize
operations and to minimize disruptions. The Bankruptcy Court granted these “first-day” motions
which helped facilitate the Debtors’ smooth transition into Chapter 11. These first-day motions
and orders included orders that (i) authorized the Debtors to pay certain prepetition amounts due
to employees for wages and other compensation; (ii) approved procedures for the Debtors to
address their obligations to utility providers, avoiding any discontinuance of utility services; and
(iii) authorized the Debtors to continue to use their existing cash management system, bank
accounts, and business forms.

        One of the critically important first-day motions was the Debtors’ motion for authority to
use cash collateral in which the Prepetition Secured Parties had a security interest. By that
motion, the Debtors requested authority to use their “cash collateral” to fund their ordinary
course of business operations, free of the stranglehold the Prepetition Secured Parties had placed
on the Debtors’ bank accounts prior to the Petition Date. By an interim order entered on May 11,
2018 [D.I. 32], the Court granted the Debtors’ motion, ordered that the Prepetition Secured
Parties release control over the Debtors’ bank accounts, thus restoring the Debtors’ ability to
access their own funds, and authorized the Debtors to use cash collateral through May 23, 2018
subject to an interim budget. By a second interim order entered on May 23, 2018 [D.I. 105], the
Court approved with the consent of the Prepetition Secured Parties the Debtors’ authority to use
cash collateral and scheduled a hearing for final approval for June 5, 2018. By an order entered
on June 4, 2018, the Court approved the interim orders on a final basis [D.I. 161].

                  2.    Debtor-in-Possession Financing

        Due to the actions of the Prepetition Secured Parties prior to the Petition Date, which
greatly disrupted the Debtors’ ability to conduct their business in an efficient and timely manner,
the Debtors did not consider the Prepetition Secured Parties to be a reliable source for financing
required during the sale process. The Debtors therefore, with the assistance of counsel and other
advisors, solicited and obtained interest in providing the needed financing from lenders not
previously involved with the Debtors. These efforts led to an agreement with Draper Lending,
LLC (the “DIP Lender”) to provide a $25 million senior secured debtor in possession credit
facility (the “DIP Facility”), which would allow the Debtors to pay off the Prepetition Secured
Parties and still provide the Debtors with more than enough credit to ensure that the Debtors


                                                 8
57731/0003-17169173v9
                Case 18-11120-BLS     Doc 979       Filed 05/15/19   Page 19 of 61



would be able to conduct their businesses and complete a successful sale process, without
concern about possible defaults or termination of availability due to any covenant or other loan
terms.

        On May 15, 2018, the Debtors sought approval (the “DIP Motion”) to enter into the DIP
Facility with the DIP Lender. While the DIP Motion was pending, the Debtors and the Official
Committee of Unsecured Creditors (the “Creditors’ Committee”) received an unsolicited,
competing offer for post-petition financing from Marble Ridge Capital (“Marble Ridge”). On
May 23, 2018, the Bankruptcy Court held a hearing to consider approval of the DIP Facility on
an interim basis (the “Interim DIP Hearing”). At the Interim DIP Hearing, the DIP Lender made
certain concessions, in light of the competing offer from Marble Ridge. The next day, the
Bankruptcy Court approved the DIP Facility on the modified basis and entered an order (the
“Interim DIP Order”) authorizing the Debtors to borrow up to $20 million on an interim basis
under the DIP Facility [D.I. 118].

        After entry of the Interim DIP Order, the Debtors used a portion of the DIP Facility to
pay off the Prepetition Secured Parties, and sought approval of the DIP Facility on a final basis.
Marble Ridge, with the support of the Creditors’ Committee, vied to replace the DIP Lender with
an alternative credit facility, but the Debtors had built a trusted business relationship with the
DIP Lender, lacked knowledge about Marble Ridge, and urged the Court to approve the DIP
Facility on a final basis. On June 5, 2018, following a second contested financing hearing, the
Bankruptcy Court entered a final order [D.I. 161] approving the $25 million DIP Facility with
the DIP Lender.

                  3.    Employment of Professionals

       To assist the Debtors in carrying out their duties as debtors-in-possession, the Bankruptcy
Court authorized the Debtors to retain and employ the following professionals: (a) Cole Schotz
P.C. as bankruptcy counsel; (b) Berkeley Research Group as financial advisors and,
subsequently, as testifying expert; (c) LUMA Securities LLC as investment bankers; (d) DWF
LLC as special UK counsel; (e) Hogan Lovells US LLP as special corporate and transactional
counsel; and (f) Omni Management Group as administrative agent.

         B.       Creditor Matters

                  1.    Appointment of the Creditors’ Committee

        On May 17, 2018, the United States Trustee for the District of Delaware (the “UST”)
appointed the Creditors’ Committee pursuant to section 1102 of the Bankruptcy Code [D.I. 72],
consisting of the following members: (a) GroupM UK Digital Ltd.; (b) Beachfront Media, LLC;
(c) FMEX, LLC d/b/a Futures Media; (d) SpotX, Inc.; (e) Chesapeake Paperboard Centre LLC;
(f) Teads Finance SAS; and (g) Telaria, Inc. On October 11, 2018, the UST filed an amended
notice of appointment reflecting the resignation of Chesapeake Paperboard Centre LLC from the
Creditors’ Committee [D.I. 502].

      The Creditors’ Committee retained Cooley LLP as counsel, Whiteford, Taylor & Preston,
LLC as Delaware counsel, and Gavin/Solmonese as financial advisors. On June 28, 2018, the


                                                9
57731/0003-17169173v9
                Case 18-11120-BLS       Doc 979       Filed 05/15/19    Page 20 of 61



Court entered orders approving the retention of Gavin/Solmonese, Whiteford, Taylor & Preston,
LLC and Cooley LLP [D.I. 252, 253, and 254, respectively].

                  2.    Meeting of Creditors

       The meeting of creditors pursuant to section 341 of the Bankruptcy Code was held on
June 15, 2018. In accordance with Bankruptcy Rule 9001(5), a representative of the Debtors,
and counsel to the Debtors, attended the meeting and answered questions posed by the UST and
other parties in interest present at the meeting.

                  3.    Motion for Derivative Standing

        On February 21, 2019, the Creditors’ Committee filed the Motion of Official Committee
of Unsecured Creditors for Entry of an Order Granting Derivative Standing and Authority to
Prosecute and Settle Claims on Behalf of the Debtors’ Estates [D.I. 725] (the “Derivative
Standing Motion”), through which the Creditors’ Committee sought standing to prosecute and
settle certain derivative claims and Causes of Action against the Noteholders to inter alia, (i)
recharacterize and/or subordinate the Notes; and (ii) challenge the validity of the liquidation
premium set forth in the Notes that became due and payable upon a change of control. The
Derivative Standing Motion asserted that, because the Debtors were controlled by certain holders
of Notes (the “Noteholders”), it would be futile to ask the Debtors to pursue claims challenging
the validity and enforceability of the Notes and vesting the Creditors’ Committee with standing
to pursue Noteholder claims was appropriate.

        The Noteholders dispute the substantive and core assertions made in the Derivative
Standing Motion. As for the statements in the Derivative Standing motion concerning the
Debtors’ board, prior to the filing of the Derivative Standing Motion, Inc.’s entire board of
directors, except for Scott Ferber, had resigned following completion of the sale to Amobee, and
Mr. Ferber had recused himself from any matters or issues relating to the Notes. Therefore, the
Debtors disagree with the position in the Derivative Standing Motion that the Debtors were not
in a position to fairly evaluate and litigate the enforceability of the Notes.

       The issues raised in the Derivative Standing Motion were among the key issues addressed
and resolved, subject to confirmation of a Chapter 11 plan, in the mediation, described below.
Accordingly, the Creditors’ Committee agreed to adjourn or defer consideration of the
Derivative Standing Motion pending confirmation of a Chapter 11 plan, and the Debtors expect
that upon Effective Date of the Plan, the Derivative Standing Motion will be withdrawn.

                  4.    The Creditors’ Committee’s D&O Demand

        In addition to the claims asserted in the Derivative Standing Motion, by letter dated
October 25, 2018 (the “Committee Demand”), the Creditors’ Committee made demand upon
current and former officers and directors of Inc. In addition to the Note challenges, the
Committee Demand asserted claims against the Debtors’ current and former directors and
officers arising from (i) their approval of certain aspects of the transactions with the Lenders, (ii)
negotiations with GroupM and other vendors, and (iii) their management and oversight of the
sale process. The Committee Demand asserted damages of not less than $54,959,110.58, which
was comprised of (i) the Noteholder claims and (ii) $3,500,000.00 relating to other alleged

                                                 10
57731/0003-17169173v9
                Case 18-11120-BLS     Doc 979       Filed 05/15/19   Page 21 of 61



conduct. The Debtors’ current and former directors and officers dispute the allegations made in
the Committee Demand.

         C.       Cross-Border Proceedings

        Contemporaneously with the filing of the Chapter 11 petitions, Inc. and Ltd. each filed an
application with the High Court of Justice of England & Wales (the “High Court”) requesting
recognition of their Chapter 11 proceedings as foreign main proceedings, and the imposition of a
moratorium to prevent creditors of Inc. and Ltd. from taking any enforcement actions against
them in the United Kingdom. The High Court granted Inc.’s application at the first hearing, but
scheduled additional hearings with respect to Ltd.’s application to consider additional evidence.
At a hearing held on June 13, 2018, the High Court declined to recognize Ltd.’s Chapter 11 case
as a foreign main proceeding under the governing UNCITRAL Model Law on Cross-Border
Insolvency as incorporated into English law. The High Court, did, however, grant recognition of
Ltd.’s Chapter 11 case as a foreign non-main proceeding and imposed a moratorium against
actions by individual creditors against Inc. and Ltd. On August 16, 2018, the High Court issued
its opinion and judgment granting this relief. The relief granted by the High Court provided the
necessary assurance that the Debtors’ joint efforts to conduct an orderly sale of their businesses
and assets could be pursued through the Chapter 11 process without disruption from creditors in
the United Kingdom who might not have been subject to U.S. bankruptcy laws.

         D.       Schedules and Statements

        On June 13, 2018, the Debtors filed their Schedules of Assets and Liabilities and
Statements of Financial Affairs (“Schedules”) with the Bankruptcy Court [D.I. 196-205]. On
June 28, 2018, Inc. and Ltd. filed amended Schedules [D.I. 261 and 262, respectively]. On
July 9, 2018, the Debtors filed amended Schedules [D.I. 304-313].

         E.       Claims Bar Date

       By order dated July 13, 2018 [D.I. 329], the Bankruptcy Court set September 14, 2018 at
5:00 p.m. (prevailing Eastern time) as the general claims bar date and November 9, 2018 at 5:00
p.m. (prevailing Eastern time) as the governmental claims bar date. To date, the Debtors have
received approximately 417 proofs of claim.

         F.       The Sale Process

        The Debtors commenced these Chapter 11 Cases with the goal of selling their businesses
and assets, including the Technology IP, as an ongoing business to maximize recoveries for the
benefit of creditors. As described above, prior to the Petition Date, the Debtors secured a
stalking horse bid from Amobee, and filed a motion requesting that the Bankruptcy Court
approve the sale of substantially all of the Debtors’ assets to Amobee, subject to higher and
better bids, and to approve certain bidding procedures to govern the sale process. Following
approval of the bid procedures, through the efforts of the Debtors’ executives and investment
banker, LUMA, the Debtors received one other qualified bid from ITV (Victor) Limited (“ITV”).
On July 13, 2018, the Debtors, led by LUMA, conducted a lively auction between Amobee and
ITV that resulted in over 50 bids and yielded a $73 million increase in the purchase price
(subject to adjustments) from Amobee’s original $45 million stalking horse bid. The Bankruptcy

                                               11
57731/0003-17169173v9
                Case 18-11120-BLS      Doc 979       Filed 05/15/19   Page 22 of 61



Court approved the sale to Amobee on the terms of a revised Asset Purchase Agreement on July
17, 2018 [D.I. 348]. The sale closed on August 21, 2018, and the net proceeds remaining after
paying off the DIP Facility, approximately $67.2 million, were deposited into the Debtors’ bank
accounts. To maximize the interest earned on the net sale proceeds while the Debtors’ pursued
efforts to formulate and obtain Bankruptcy Court approval of a Chapter 11 plan, most of the net
sale proceeds have been invested into Treasury bills.

         G.       Mediation of Intercreditor Disputes

        With the completion of the highly successful sale process, the Debtors turned their efforts
to determining the fair and proper approach to formulating a Chapter 11 plan for each of the
Debtors. The Debtors retained Dr. William Kerr of Berkeley Research Group (“BRG”) to
provide an objective opinion on a fair allocation of the sale proceeds to the five Debtors’ Estates.
Dr. Kerr’s report (the “Kerr Report”) concluded that a fair allocation of the net sale proceeds is
as follows: 82% to Inc., which owned the Technology IP; 14% to Ltd.; 4% to VMT; and 0% to
Collider and Lucid.

        On November 21, 2018, the Debtors filed the Debtors’ Motion for Allocation of Proceeds
from the Sale of Substantially All of the Debtors’ Assets [D.I. 582] (the “Allocation Motion”),
requesting the Court to adopt the allocation set forth in the Kerr Report. The Debtors received
the following responses to the Allocation Motion:

         (1) GroupM UK Digital Ltd., (with its affiliates, as defined in the Plan, “GroupM”), the
holder of the largest general unsecured claim against Ltd., objected to the Allocation Motion and
(i) disputed Dr. Kerr’s allocation conclusions (ii) challenged the extent and validity of the claims
of the Noteholders; and (iii) requested that the matter be the subject of a mediation between the
parties;

       (2) The Creditors’ Committee (which ultimately determined that the metholodogy
underlying the allocation set forth in the Kerr Report was sound) submitted a response that also
requested mediation;

         (3) Sky UK Limited, another large creditor of Ltd., joined in GroupM’s objection;

       (4) CRG Financial LLC (“CRG”), a claims trader that acquired several million in claims
primarily from VMT creditors, filed a reservation of rights that did not object to the Allocation
Motion but requested the right to participate in any mediation ordered by the Court; and

        (5) An Ad Hoc Committee of Noteholders, filed a reservation of rights that disputed the
assertions set forth in GroupM’s objection regarding the validity of the Noteholder claims and
joined in the other parties’ requests for mediation.

       On December 17, 2018, the Bankruptcy Court conducted a status conference with respect
to the Allocation Motion, and following that hearing and with the unanimous support of the
Debtors and the parties that submitted responses to the Allocation Motion (collectively, the
“Mediation Parties”), arranged for the Honorable Kevin Gross, a well-respected sitting judge of
the Bankruptcy Court not previously involved in the Debtors’ cases, to preside over a mediation
(the “Mediation”) regarding (i) the disputed allocation of the sale proceeds among Debtors; (ii)

                                                12
57731/0003-17169173v9
                Case 18-11120-BLS            Doc 979         Filed 05/15/19       Page 23 of 61



the validity of the Noteholder claims; (iii) the extent and validity of the intercompany claims
reflected on the Debtors’ Schedules; and (iv) all other issues in dispute among the Mediation
Parties that bore a material impact on creditor recoveries in the Chapter 11 Cases.

        Prior to the Mediation, each Mediation Party provided Judge Gross with a written
submission setting forth its position with respect to each of the issues in dispute. In furtherance
of that process, the Debtors produced a significant amount of information to the Mediation
Parties through a series of document productions (made subject to the terms of a consensual
protective order approved by the Bankruptcy Court). The Debtors, with the assistance of BRG,
also developed a distribution model that reflected the Debtors’ then-current projections and could
be adjusted during the mediation to allow the Mediation Parties to analyze how differing
settlement structures impacted recoveries for each of the Debtors’ creditors.

        Judge Gross presided over the Mediation on March 4, 2019, and each of the Mediation
Parties actively participated. During the Mediation, the parties addressed the relative merits of
the potential challenges to the Allocation Motion, the Notes and the intercompany claims as well
as the costs attendant to such litigation and a drawn out plan confirmation process. All of the
Mediation Parties acknowledged that the costs associated with such litigation were prohibitive.
The Mediation Parties therefore focused on constructing a global resolution of all outstanding
issues that could form the basis for a consensual and confirmable plan of liquidation that
maximized creditor recoveries.

        Ultimately, all of the Mediation Parties, other than CRG, agreed on the key terms of a
global settlement. By March 11, 2019, all of the Mediation Parties other than CRG had signed a
Plan Settlement Term Sheet2 that memorialized the key terms thereof.

         H.       The D&O Settlement

        Prior to the mediation, the Debtors successfully negotiated an agreement in principal with
the Insurer relating to the allegations in the Committee Demand. Pursuant to the terms of the
D&O Settlement, the Debtors and their Respective Estates have agreed to release Inc.’s former
and current officers and directors and all other Insureds, in exchange for a payment by the
Insurer to Inc. in the amount of $2,500,000.

        Pursuant to the terms of the D&O Settlement, the Ds & Os shall cause the Insurer to pay
Inc. the sum of $2,500,000. The terms of the D&O Settlement Order and the D&O Settlement
are expressly incorporated into the terms of this Plan, notwithstanding anything in this Plan to
the contrary.

         I.       The CRG Objections to Note Claims

       Despite the Plan Settlement having the unanimous support of the Creditors’ Committee
and all other Mediation Parties, CRG (a claims trader which purchased a large position with
VMT) did not agree to the Plan Settlement, arguing that it did not provide for sufficient

2
  Three Noteholders did not sign the Plan Settlement term sheet; however, the Debtors do not believe that any of
these Noteholders oppose the Plan Settlement.


                                                        13
57731/0003-17169173v9
                 Case 18-11120-BLS            Doc 979        Filed 05/15/19   Page 24 of 61



recoveries to VMT creditors. While the Debtors were in the process of preparing the Plan and
the initial Disclosure Statement for filing, CRG commenced litigation against the Noteholders in
a series of objections to their respective Note claims. See D.I. 771, 773-76, 779. In addition,
CRG moved to compel Inc. to amend its schedules with respect to the Note claims. See D.I. 795.

       The CRG claims objections conflict with the Plan Settlement, and if they were to be
sustained, the Plan Settlement would no longer be possible. The Debtors asked the Bankruptcy
Court to stay all proceedings relating to the CRG claims objections and motion to compel
pending confirmation of the Plan, which would render the CRG claims objections moot.

           J.      The 9019 Motions

        On April 12, 2019, the Debtors filed a motion requesting Bankruptcy Court approval of
the settlement reflected in the Plan Settlement (“Plan Settlement Motion”) [Docket No. 819]. On
April 15, 2019, the Debtors also filed a motion for entry of an order setting the hearing and
objection deadline with respect to the Global Settlement Motion and staying the CRG claim
objections [D.I. 823]. On April 24, 2019, the Debtors filed a motion requesting Bankruptcy
Court approval of the settlement reflected in the D&O Settlement (“D&O Settlement Motion”)
[D.I. 863].

       On April 17, 2019, CRG filed a Preliminary Objection to Plan Settlement Motion and a
Motion for Extension of Objection Deadline and Adjournment of Hearing on the Plan Settlement
Motion and D&O Settlement Motion [D.I 831].On April 29, 2019, the Court held a telephonic
hearing (the “Telephonic Hearing”). At the Telephonic Hearing, the Court scheduled the Plan
Settlement Motion and the D&O Settlement Motion for a hearing on May 15, 2019. The Court
scheduled the CRG claim objections for a hearing on June 18, 2019.

           On May 13, 2019, the Court entered the D&O Settlement Order [D.I. 953].

           K.      Amended Plan Settlement Resolving CRG’s Objections

        Prior to the hearing on May 15, 2019, the Mediation Parties, including CRG, reached the
terms of a global settlement agreement.3 The Mediation Parties, including CRG, signed an
Amended Plan Term Sheet Term Sheet (the “Plan Settlement”) that memorialized the key terms
thereof. The terms of the Plan Settlement are:

               Available Cash Allocation. The Available Cash will be distributed to the Plan
                Debtors in accordance with the Available Cash Allocation.

                Chapter 11 Expenses Allocation. The fees and expenses of Retained Professionals
                approved by the Court through the Effective Date shall be allocated to the Plan
                Debtors in accordance with the Chapter 11 Expenses Allocation.

               Intercompany Claims. The Prepetition Intercompany Claims shall be Allowed as
                General Unsecured Claims against Inc. and VMT, as applicable. The Postpetition
                Intercompany Claims shall be Allowed as Administrative Expense Claims against
3
    The Debtors withdrew the Plan Settlement Motion without prejudice.

                                                        14
57731/0003-17169173v9
                Case 18-11120-BLS           Doc 979        Filed 05/15/19      Page 25 of 61



              Inc. and VMT, as applicable. No further intercompany claims between Debtors shall
              be Allowed; provided, however, that nothing in this Plan shall affect the
              intercompany claims between any Debtor and Non-Debtor Subsidiary.

             GroupM Claims. The GroupM Claims shall be Allowed as General Unsecured
              Claims against Ltd. GroupM hereby releases all other claims against the Plan
              Debtors, including its scheduled claim against Inc. The Plan Debtors shall release all
              Avoidance Actions against GroupM.

             Sky UK Limited Claims. The Sky UK Limited Claims shall be Allowed as General
              Unsecured Claims against Ltd. The Plan Debtors shall release all Avoidance Actions
              against Sky UK Limited, including, for the avoidance of doubt, any Avoidance
              Actions relating to payments made to “Sky Ad Smart” listed in Ltd.’s amended
              statement of financial affairs [D.I. 313, p. 31 of 42].

             Noteholder Claims. The Noteholders shall receive the Noteholder Payments on the
              Effective Date (or as reasonably practical thereafter), in full satisfaction of any
              Claims and obligations that may be due and owing under the Notes. Accordingly,
              notwithstanding anything in this Plan to the contrary, the Noteholders shall not
              become Beneficiaries under the Trust Agreement and shall not be entitled to any
              separate distribution on account of their claims by the Liquidating Trustee, as their
              claims will be satisfied on the Effective Date. The Plan Debtors shall release all
              Causes of Action against the Noteholders.

             CRG Claims, Purchase and Distribution. The CRG Claims shall be allowed. On the
              Effective Date, the Purchasing Noteholders shall purchase from CRG, from proceeds
              of their respective distributions from the Noteholder Payments, the CRG Claims for
              the CRG Claims Purchase Price. On the Effective Date, Inc. shall pay CRG the CRG
              Claims Purchase Price on behalf of the Purchasing Noteholders. The CRG Claim
              Purchase Price shall be paid Pro Rata by the Purchasing Noteholders, based on the
              face amount of their respective Note Claims. On the Effective Date, the Plan Debtors
              shall distribute to the Purchasing Noteholders their Pro Rata portion of the CRG
              Claims Distribution Amount, based on the amount of the CRG Claims Purchase Price
              paid by each Purchasing Noteholder.4

             The D&O Settlement. The parties to the Plan Settlement agreed to the principal
              terms of the D&O Settlement.

             Wind-Down Account. The Wind-Down Account shall be funded by Inc. on the
              Effective Date.

4
   As of the filing of this Plan, the Plan Debtors and CRG are continuing to reconcile an approximately $266,000
portion of proof of claim no. 12 against VMT (“POC 12”), which is not included in the CRG Claim Amount. If any
of the approximately $266,000 portion of POC 12 against VMT is determined to be allowed, the Plan Debtors will
include a revised Exhibit A in the Plan Supplement to reflect an increase in the CRG Claim Amount, as well as an
increase in the CRG Claims Purchase Price to be paid to CRG by 48% of any such increased amount, and a
corresponding increase to the CRG Claims Distribution Amount to be paid to the Purchasing Noteholders.


                                                      15
57731/0003-17169173v9
                Case 18-11120-BLS       Doc 979       Filed 05/15/19    Page 26 of 61



             Oversight Committee. The member of the Creditors’ Committee shall determine the
              appointments of the Liquidating Trustee and the Oversight Committee.

             Filing of Plan. The Debtors agreed to file an amended plan consistent with the terms
              of the Plan Settlement and, with respect to Collider and Lucid, either dismiss those
              cases or merge them into Inc. The Debtors have determined not to proceed to
              confirmation with Collider and Lucid, and Collider and Lucid instead intend to
              request the Bankruptcy Court to dismiss their cases.

V.       Summary of the Plan

         A.       General

        If the Plan is confirmed, the Debtors’ Available Cash and remaining non-Cash assets, if
any, will be liquidated on an orderly basis and proceeds will be distributed to holders of Allowed
Claims in accordance with the terms of the Plan. The Debtors believe the Plan provides the best
recoveries possible for holders of Allowed Claims and strongly recommend that holders entitled
to vote on the Plan exercise their right and vote to accept the Plan. The Debtors believe that any
alternative to confirmation of the Plan, such as conversion of the Chapter 11 Cases to cases
under chapter 7 of the Bankruptcy Code or attempts by another party in interest to file a plan,
would result in significant delays, litigation and additional costs and, ultimately, would lower the
recoveries for holders of Allowed Claims.

        The Plan does not substantively consolidate the Debtors. Instead, the Plan separately
classifies Claims against Inc., Ltd., and VMT, respectively. As discussed more fully in Article
IV of the Plan, the Debtors will establish a Liquidating Trust to make distributions to holders of
Allowed Claims.

         B.       Overview of Chapter 11

        Chapter 11 is the primary business reorganization chapter of the Bankruptcy Code and
can be used to wind down a debtor’s operations and sell its assets in a way that promotes equality
of treatment for similarly situated holders of claims and equity interests, subject to the priority of
distributions prescribed by the Bankruptcy Code. The commencement of a chapter 11 case
creates an estate that comprises all of the debtor’s legal and equitable interests in property as of
the commencement of the chapter 11 case. The Bankruptcy Code provides that the debtor may
continue to operate its business and remain in possession of its property as a “debtor in
possession.”

        Consummating a plan is the principal objective of a chapter 11 case. A bankruptcy
court’s confirmation of a plan binds the debtor, any entity acquiring property under the plan, any
holder of a claim against or equity interest in a debtor, and all other entities as may be ordered by
the bankruptcy court in accordance with the applicable provisions of the Bankruptcy Code to the
terms and conditions of the confirmed plan. Subject to certain limited exceptions, the order
issued by the bankruptcy court confirming a chapter 11 plan and the plan itself, will govern the
treatment of claims and equity interests in accordance with the terms of the confirmed plan.



                                                 16
57731/0003-17169173v9
                Case 18-11120-BLS       Doc 979       Filed 05/15/19    Page 27 of 61



         C.       Unclassified and Administrative Expense Claims and Priority Claims

                  1.    Administrative Expense Claims

        Subject to the provisions of sections 328, 330, 331 or 363 of the Bankruptcy Code and
according to the priorities established pursuant to section 503(b)(2), 503(b)(3), 503(b)(4) or
503(b)(5) of the Bankruptcy Code, unless otherwise agreed by the holder of an Administrative
Expense Claim and the applicable Plan Debtor or the Liquidating Trustee, each holder of an
Allowed Administrative Expense Claim will be paid the full unpaid amount of such Allowed
Administrative Expense Claim in Cash by the Liquidating Trustee: (a) on the Effective Date or
as soon as practicable thereafter, but in no event later than 30 days after the Effective Date (or, if
not then due, when such Allowed Administrative Expense Claim is due or as soon as practicable
thereafter); (b) if such Claim is Allowed after the Effective Date, on the date such Claim is
Allowed or as soon as practicable thereafter, but in no event later than 30 days after such Claim
is Allowed; (c) at such time and upon such terms as may be agreed upon by such holder and the
Plan Debtors or the Liquidating Trustee, as the case may be; or (d) at such time and upon such
terms as set forth in an order of the Bankruptcy Court.

                  2.    Priority Tax Claims

        On the later of the Effective Date or the date on which a Priority Tax Claim (secured or
unsecured) becomes an Allowed Priority Tax Claim, or, in each such case, as soon as practicable
thereafter, but in no event later than 30 days after such event, each holder of an Allowed Priority
Tax Claim due and payable on or prior to the Effective Date will receive Cash from the
Liquidating Trustee on account of such Claim in an amount equal to the Allowed amount of such
Claim plus, to the extent applicable, any amount required to comply with section 1129(a)(9)(C)
of the Bankruptcy Code.

                  3.    Other Priority Claims

        On or as soon as practicable after the Effective Date, but in no event later than 30 days
after the Effective Date, unless otherwise agreed to by the holder of an Allowed Other Priority
Claim, each holder of an Allowed Other Priority Claim shall receive, in full and final satisfaction
of such Claim, one of the following treatments, in the sole discretion of the Plan Debtors or the
Liquidating Trustee, as the case may be: (a) full payment in Cash from the Liquidating Trustee
of its Allowed Other Priority Claim; or (b) treatment of its Allowed Other Priority Claim in a
manner that leaves such Claim Unimpaired.

                  4.    Bar Dates and Objection Deadlines for Certain Administrative
                        Expense Claims

        By Order entered on August 27, 2018 [D.I. 422] (the “Administrative Bar Date Order”),
the bar date for filing certain Administrative Expense Claims was October 9, 2018 at 5:00 p.m.
(the “Administrative Expense Claims Bar Date”), requiring the filing of Administrative Expense
Claims (other than “Excluded Claims” as defined in the Administrative Bar Date Order) that may
have arisen, accrued or otherwise became due and payable from the Petition Date through
August 30, 2018. Pursuant to this Plan, the deadline for filing any Administrative Expense
Claims (except Professional Fee Claims and any claims that would qualify as Excluded Claims

                                                 17
57731/0003-17169173v9
                Case 18-11120-BLS            Doc 979         Filed 05/15/19       Page 28 of 61



under the Administrative Bar Date Order) that may have arisen, accrued or otherwise become
due after August 30, 2018 through the Effective Date is the Supplemental Administrative Bar
Date.

        Any holder of a potential Administrative Expense Claim (except Excluded Claims)
subject to the Administrative Bar Date Order that failed to file an Administrative Expense Claim
by the Administrative Expense Claims Bar Date, or Supplemental Administrative Bar Date, as
applicable (i) is forever barred, estopped and enjoined from asserting such claims against the
Plan Debtors, their Estates or their property and (ii) shall not receive or be entitled to any
payment or distribution of property from the Plan Debtors. Holders of Administrative Expense
Claims that are Governmental Units, however, shall not be required to file request for allowance
or payment of any Administrative Expense Claim.

       Objections to any Administrative Expense Claim (other than Professional Fee Claims)
must be filed by the Liquidating Trustee and served on the requesting party by the Claims
Objection Deadline.

       Notwithstanding the foregoing, Entities asserting a Professional Fee Claim for services
rendered solely with respect to a Debtor before the Effective Date must file and serve on the Plan
Debtors, or the Liquidating Trustee, as applicable, and such other entities designated by the
Bankruptcy Rules, the Confirmation Order or any other applicable order of the Bankruptcy
Court, an application for final allowance of such Professional Fee Claim no later than thirty (30)
days after the Effective Date.

       Objections to Professional Fee Claims shall be filed and scheduled for hearing no later
than twenty-one (21) days after deadline for filing Professional Fee Claim.

         D.       Classification and Treatment of Classified Claims and Equity Interests

                  1.      Classification and Treatment of Claims and Interests

                          a.       Classes 1A-1C—Secured Claims

       Classification: Class 1A consists of Secured Claims against Inc., Class 1B consists of
Secured Claims against Ltd., and Class 1C consists of Secured Claims against VMT. The
Debtors do not believe that as of the date of this Disclosure Statement, there are any unpaid
Allowed Secured Claims.5

       Treatment: Each holder of an Allowed Secured Claim will be placed in a separate
subclass, and each subclass will be treated as a separate class for distribution purposes. On or as
soon as practicable after the Effective Date, but in no event later than 30 days after the Effective
Date, each holder of an Allowed Secured Claim shall receive, in full and final satisfaction of


5
  The Prepetition Secured Parties are holding $200,000 as a deposit on account of security for any alleged indemnity
claim they may have under their Prepetition Secured Loan Facilities. The Debtors do not believe they have or will
have an Allowed Secured Claim, and that any Claim they may have is disputed, contingent, and unliquidated.


                                                        18
57731/0003-17169173v9
                Case 18-11120-BLS     Doc 979       Filed 05/15/19   Page 29 of 61



such Claim, in the sole discretion of the Debtors, except to the extent any holder of an Allowed
Secured Claim agrees to different treatment, either:

                              1)     the collateral securing such Allowed Secured Claim;

                              2)     Cash in an amount equal to the value of the collateral
                                     securing such Allowed Secured Claim; or

                              3)     the treatment required under section 1124(2) of the
                                     Bankruptcy Code for such Claim to be reinstated or
                                     rendered Unimpaired.

       Voting: Classes 1A, 1B and 1C are Unimpaired, and holders of Secured Claims are
conclusively deemed to have accepted the Plan. All Secured Claims shall be subject to
Allowance under the provisions of the Plan.

                        b.    Classes 2A-2C—General Unsecured Claims

        Classification: Class 2A consists of General Unsecured Claims against Inc.; Class 2B
consists of General Unsecured Claims against Ltd.; and Class 2C consists of General Unsecured
Claims against VMT.

        Treatment of Classes 2A, 2B, and 2C: Pursuant to the Plan Settlement, on the Effective
Date (or as soon as practicable thereafter), each Noteholder (which is in Class 2A) shall receive
its Pro Rata share of the Noteholder Payments to be paid by Inc., provided that on the Effective
Date (or as soon as practicable thereafter) Inc. shall pay to CRG, on behalf of the Purchasing
Noteholders from the Purchasing Noteholders’ Pro Rata share of the Noteholder Payments, the
CRG Claims Purchase Price, and on the Effective Date (or as soon as practicable thereafter) Inc.
shall pay the CRG Claims Distribution Amount to the Purchasing Noteholders, Pro Rata based
on the Purchasing Noteholders’ respective contribution to the CRG Claims Purchase Price. All
other holders of Allowed General Unsecured Claims in Classes 2A, 2B, or 2C shall become
Beneficiaries of the Liquidating Trust. On or as soon as practicable after the Effective Date, but
in no event later than 30 days after the Effective Date, each holder of an Allowed General
Unsecured Claim, except the Noteholders and CRG, shall receive an Initial Distribution.

        Voting: Classes 2A, 2B and 2C are Impaired, and holders of General Unsecured Claims
are entitled to vote to accept or reject the Plan.

                        c.    Classes 3A-3C—Equity Interests

        Classification: Class 3A consists of Equity Interests in Inc. Class 3B consists of Equity
Interests in Ltd., which are held solely by Inc. Class 3C consists of Equity Interests in VMT,
which are held solely by Inc.

        Treatment: Holders of Equity Interests in Inc., Ltd., or VMT shall neither receive nor
retain any property under the Plan.



                                               19
57731/0003-17169173v9
                Case 18-11120-BLS       Doc 979       Filed 05/15/19    Page 30 of 61



        Voting: Classes 3A, 3B and 3C are Impaired, and holders of Class 3A Equity Interests are
conclusively deemed to reject the Plan. Unless the Bankruptcy Court determines otherwise, as
part of the Plan, Inc. agrees that Classes 3B and 3C shall be deemed to have accepted the Plan.

                  2.    Non-Consensual Confirmation

       Because certain Classes are deemed to have rejected the Plan, the Plan Debtors will
request confirmation of the Plan, as it may be modified from time to time, under section 1129(b)
of the Bankruptcy Code. The Plan Debtors reserve the right to alter, amend, modify, revoke or
withdraw the Plan in order to satisfy the requirements of section 1129(b) of the Bankruptcy
Code, if necessary.

                  3.    Solicitation of the Plan Debtors

        Notwithstanding any provision of the Plan to the contrary, each Plan Debtor that is
entitled to vote to accept or reject the Plan as a holder of a Claim against another Debtor shall not
be solicited for voting purposes, and each such Plan Debtor will be deemed to have voted to
accept the Plan.

         E.       Means for Implementation of the Plan

                  1.    The Plan Settlement

       The terms of the Plan Settlement form the foundation of the Plan. The Plan is based on
and includes all of the terms of the Plan Settlement.

                  2.    The D&O Settlement

        The terms of the D&O Settlement are also critical and necessary to implementing the
Plan. The Plan incorporates the D&O Settlement, and the Debtors’ projected estimate for
recoveries by creditors of Inc.’s Estate includes the $2,500,000 payment to be made by the
insurers under the terms and conditions of the D&O Settlement.

                  3.    Appointment of a Liquidating Trustee and the Oversight Committee

        The Debtors shall file a notice as part of the Plan Supplement designating the Creditors’
Committee’s selection of the Liquidating Trustee and the members of the Oversight Committee.
The Plan Debtors shall seek approval of the designation of the Liquidating Trustee and the
members of the Oversight Committee at the Confirmation Hearing. If such designations are
approved by the Bankruptcy Court, the Entities so designated shall be deemed appointed as
Liquidating Trustee and the members of the Oversight Committee, as applicable, on the
Effective Date. The Liquidating Trustee and the members of the Oversight Committee shall
have and perform all of the duties, responsibilities, rights and obligations set forth in the Plan and
the Liquidating Trust Agreement. The Liquidating Trustee shall be entitled to employ counsel
and other professionals, as may be necessary and appropriate, for the Liquidating Trust.




                                                 20
57731/0003-17169173v9
                Case 18-11120-BLS          Doc 979        Filed 05/15/19   Page 31 of 61



                  4.       Formation of the Liquidating Trust and Transfer of Liquidating
                           Trust Assets

                        a) On the Effective Date, the Liquidating Trust shall be established pursuant
                           to the Liquidating Trust Agreement for the purpose of, among other
                           things, (i) investigating, pursuing, litigating and, as applicable, settling,
                           Liquidating Trust Claims, (ii) collecting, receiving, holding, maintaining,
                           administering and liquidating the Liquidating Trust Assets, (iii) resolving
                           all Disputed Claims, including objecting, prosecuting, settling and
                           compromising in any manner approved by the Bankruptcy Court such
                           Disputed Claims, except the Liquidating Trustee may, in its discretion,
                           subject to any relevant provision of the Liquidating Trust Agreement,
                           settle or compromise any Disputed Claim without Bankruptcy Court
                           approval, (iv) paying all Liquidating Trust Expenses, (v) making all
                           Distributions to the holders of Allowed Claims from the Liquidating Trust
                           as provided for in the Plan and the Liquidating Trust Agreement, (vi)
                           closing the Chapter 11 Cases, (vii) taking any actions necessary to wind-
                           down the Debtors, and (vii) otherwise implementing the Plan and finally
                           administering the Estates, all pursuant to and in accordance with the Plan
                           and the Liquidating Trust Agreement. The Liquidating Trust has no
                           objective to, and shall not engage, in a trade or business and shall conduct
                           their activities consistent with the Plan and the Liquidating Trust
                           Agreement.

                        b) On the Effective Date, the Plan Debtors’ Estates shall transfer and shall be
                           deemed to have irrevocably transferred the Liquidating Trustee Assets to
                           the Liquidating Trust, for and on behalf of the Beneficiaries, with no
                           reversionary interest in the Plan Debtors. In addition, the Plan Debtors
                           shall transfer to the Liquidating Trustee for benefit of the Liquidating
                           Trust, the Plan Debtors’ evidentiary privileges, including the
                           attorney/client privilege, as they relate to Liquidating Trust Assets, Claims
                           of Beneficiaries and Disputed Claims. Furthermore, the Creditors’
                           Committee’s counsel and financial advisor shall provide to the Liquidating
                           Trustee (or such professionals designated by the Liquidating Trustee)
                           documents and other information gathered, and relevant work product
                           developed, during the Chapter 11 Cases in connection with its
                           investigation of potential Liquidating Trust Claims, provided that the
                           provision of any such documents and information shall be without waiver
                           of any evidentiary privileges, including without limitation the attorney-
                           client privilege, work-product privilege or other privilege or immunity
                           attaching to any such documents or information (whether written or oral).
                           The Plan shall be considered a motion pursuant to sections 105, 363 and
                           365 of the Bankruptcy Code for such relief. For purposes of this section,
                           books and records include computer-generated or computer-maintained
                           books and records and computer data, as well as electronically generated
                           or maintained books and records or data, along with books and records of


                                                     21
57731/0003-17169173v9
                Case 18-11120-BLS          Doc 979        Filed 05/15/19   Page 32 of 61



                           any Debtor maintained by or in the possession of third parties, wherever
                           located.

                        c) The Liquidating Trustee shall be deemed to be a “representative” of the
                           Debtors’ Estates under section 1123(b)(3)(B) of the Bankruptcy Code, and
                           the Liquidating Trustee will be the trustee of the Liquidating Trust Assets
                           for purposes of 31 U.S.C. § 3713(b) and 26 U.S.C. § 6012(b)(3). To the
                           extent that any Liquidating Trust Asset cannot be transferred to the
                           Liquidating Trust because of a restriction on transferability under
                           applicable non-bankruptcy law that is not superseded or preempted by
                           section 1123 of the Bankruptcy Code or any other provision of the
                           Bankruptcy Code, such Liquidating Trust Asset shall be deemed to have
                           been retained by the applicable Plan Debtor and the Liquidating Trustee
                           shall have been designated as a representative of the applicable Estate
                           pursuant to section 1123(b)(3)(B) of the Bankruptcy Code to collect,
                           maintain, administer and liquidate such Liquidating Trust Asset on behalf
                           of such Estate.

                        d) Privileged Communications may be shared among the Liquidating Trustee
                           and the Oversight Committee without compromising the privileged nature
                           of such communications, in accordance with the “joint interest” doctrine.

                        e) Interests in the Liquidating Trust shall be uncertificated and shall be non-
                           transferable except upon death of the interest holder or by operation of
                           law. Holders of interests in the Liquidating Trust shall have no voting
                           rights with respect to such interests. To the extent applicable, the issuance
                           of interests in the Liquidating Trust shall be exempt from any securities
                           laws registration requirements to the fullest extent permitted by section
                           1145 of the Bankruptcy Code. The Liquidating Trust shall have a term of
                           five (5) years from the Effective Date. Notwithstanding the foregoing, the
                           Oversight Committee may extend such term provided that the Liquidating
                           Trust does not become subject to the Securities Exchange Act of 1934 (as
                           now in effect or hereafter amended) and provided further that the
                           Bankruptcy Court approves an extension based upon a finding that an
                           extension is necessary for the Liquidating Trust to resolve all Claims,
                           reduce all Liquidating Trust Assets to Cash, and to make final
                           distributions to Beneficiaries.

                  5.       Funding of the Liquidating Trust

       On the Effective Date, the Liquidating Trust shall be funded with the Liquidating Trust
Assets and thereafter, by the recoveries from Liquidating Trust Claims which may be pursued by
the Liquidating Trustee as set forth in the Plan or by such other means as approved by the
Oversight Committee, acting through a majority thereof.




                                                     22
57731/0003-17169173v9
                Case 18-11120-BLS       Doc 979       Filed 05/15/19    Page 33 of 61



                  6.    Rights and Powers of the Liquidating Trust

        The Liquidating Trustee shall be deemed the Estates’ representative in accordance with
section 1123 of the Bankruptcy Code and shall have all the rights and powers set forth in the
Liquidating Trust Agreement and the Plan, as applicable, including, without limitation, the right
to seek testimony and the production of documents pursuant to the Bankruptcy Rules, including
the right to undertake the following actions and any other actions permitted under, and in
accordance with, the Liquidating Trust Agreement, subject to the terms of the Plan: (1) effect all
actions and execute all agreements, instruments and other documents necessary to implement the
provisions of the Plan and the Liquidating Trust Agreement; (2) investigate, and if appropriate,
pursue, commence, prosecute, appeal, settle, abandon or compromise any Liquidating Trust
Claims (subject to Article IX.C.1(b) of the Plan); (3) collect, receive, hold, maintain, invest,
administer and liquidate the Liquidating Trust Assets; (4) calculate and make Distributions to
holders of Allowed Claims and pay Liquidating Trust Expenses pursuant to this Plan and the
Liquidating Trust Agreement; (5) establish and administer any Disputed Reserves; (6) object to
Disputed Claims and, subject to any limitation set forth in this Plan, prosecute, settle,
compromise, withdraw or resolve in any manner approved by the Bankruptcy Court such
objections; (7) retain, employ and compensate professionals and other agents, provided,
however, that any such compensation shall be made only out of the Liquidating Trust Assets, to
the extent not inconsistent with the status of the Liquidating Trust as a liquidating trust within the
meaning of Treasury Regulation section 301.7701-4(d) for federal income tax purposes; (8) file
all federal, state and local tax returns and pay any taxes of the Debtors and the Liquidating Trust
required to be filed or paid by applicable law; and (9) otherwise implement this Plan and the
Liquidating Trust Agreement and finally administer the Estates, including closing the Chapter 11
Cases and terminating and dissolving the Debtors and ultimately, the Liquidating Trust; all
pursuant to the Plan and the Liquidating Trust Agreement.

        On the Effective Date, and without having to obtain any further order of the Bankruptcy
Court, the Liquidating Trustee and/or the Liquidating Trust are authorized to intervene or
substitute as plaintiff, movant or additional party, as appropriate, in any Cause of Action where
the subject matter of such Cause of Action involves a Liquidating Trust Asset, a Claim of a
Beneficiary or a Disputed Claim.

                  7.    Obligation of the Liquidating Trustee to Pay Claims under the Plan

       All payments to be made under the Plan, including, without limitation, payments required
to be made on or after the Effective Date to holders of Allowed Secured Claims, Allowed
Administrative Expense Claims, Allowed Priority Tax Claims, Allowed Professional Fee Claims
or Allowed Other Priority Claims, shall be made by the Liquidating Trustee, except (i) to the
extent deemed made by the Plan Debtors for tax purposes pursuant to Article IV.F.6 or (ii) the
Noteholder Payments, which will be made by Inc.

                  8.    Distribution of Liquidating Trust Assets

        Distributions shall be made by the Liquidating Trustee from time to time when the Cash
is sufficient to make such a distribution practicable, in the Liquidating Trustee’s sole and



                                                 23
57731/0003-17169173v9
                Case 18-11120-BLS      Doc 979       Filed 05/15/19   Page 34 of 61



absolute discretion (after consultation with the Oversight Committee) to economically distribute
monies.

                  9.    Tax Treatment of Liquidating Trust

         The Liquidating Trust is intended to be treated for U.S. federal income tax purposes (i) in
part as a grantor trust that is a liquidating trust within the meaning of Treasury Regulations §
301.7701-4(d), and (ii) in part as one or more disputed ownership funds within the meaning of
Treasury Regulations § 1.468B-9(b)(1). For U.S. federal income tax purposes, the transfer of the
Liquidating Trust Assets to the respective Liquidating Trust will be treated as a transfer of the
Liquidating Trust Assets from the Plan Debtors to the holders of Allowed Claims, subject to any
liabilities of the Plan Debtors or the Liquidating Trust payable from the proceeds of such assets,
followed by such holders’ transfer of such assets (subject to such liabilities) to the Liquidating
Trust. The holders of Allowed Claims will thereafter be treated for U.S. federal income tax
purposes as the grantors and deemed owners of their respective shares of the Liquidating Trust
Assets (subject to such liabilities). Such holders of Allowed Claims shall include in their annual
taxable incomes, and pay tax to the extent due on, their allocable shares of each item of income,
gain, deduction, loss and credit, and all other such items shall be allocated by the Liquidating
Trustee to such holders using any reasonable allocation method. Notwithstanding the foregoing,
distributions made as of the Effective Date to holders of Allowed Claims are intended to be
treated for U.S. federal income tax purposes as distributions directly from the Plan Debtors to the
holders of such Allowed Claims, and such holders shall include in their taxable incomes any
interest earned on such distributions from the Effective Date to the date on which the actual
distribution is made.

        The Liquidating Trust Agreement will: (i) require that the Liquidating Trustee file
income tax returns for the Liquidating Trust as a grantor trust (and file separate returns for the
disputed ownership fund(s) pursuant to Treasury Regulations § 1.468B-9(b)(1)); (ii) pay all taxes
owed by the Liquidating Trust on any net income or gain of the Liquidating Trust, including net
income or gain of the disputed ownership fund(s), on a current basis from Liquidating Trust
Assets; (iii) provide for consistent valuations for all Liquidating Trust Assets by the Liquidating
Trustee and holders of Allowed Claims, and require that such valuations be used for all tax
reporting purposes; (iv) limit the investment powers of the Liquidating Trustee in accordance
with IRS Revenue Procedure 94-45; and (v) require that the Liquidating Trust, in accordance
herewith, distribute at least annually all net income and the net proceeds from the sale or other
disposition of all Liquidating Trust Assets in excess of amounts reasonably necessary to maintain
the value of the remaining Liquidating Trust Assets and pay Liquidating Trust Expenses and
Claims, including Disputed Claims.

                  10.   Fees and Expenses of the Liquidating Trust

        Except as otherwise ordered by the Bankruptcy Court, the Liquidating Trust Expenses on
or after the Effective Date shall be paid from the Liquidating Trust in accordance with the
Liquidating Trust Agreement without further order of the Bankruptcy Court; provided that the
members of the Oversight Committee shall serve without compensation except for payment of
their reasonable costs and expenses. The Plan Debtors, the Liquidating Trustee, the Oversight



                                                24
57731/0003-17169173v9
                Case 18-11120-BLS       Doc 979       Filed 05/15/19    Page 35 of 61



Committee and all professionals shall have no personal liability in the event there are insufficient
funds to pay the Liquidating Trust Expenses.

                  11.   Intervention

        On the Effective Date, and without having to obtain any further order of the Bankruptcy
Court, the Liquidating Trustee and/or the Liquidating Trust are authorized to intervene or
substitute as plaintiff, movant or additional party, as appropriate, in any Cause of Action where
the subject matter of such Cause of Action involves a Liquidating Trust Asset, a Claim of a
Beneficiary or a Disputed Claim.

                  12.   Directors/Officers on the Effective Date

        On the Effective Date, the authority, power and incumbency of the persons then acting as
directors and officers of the Debtors (except Inc.) shall be terminated and such directors and
officers shall be deemed to have resigned or to have been removed from office without cause.
The Plan shall not in any way affect the continued authority and position of any of the officers
and directors of Inc. and the Non-Debtor Subsidiaries to oversee the wind-down of the Non-
Debtor Subsidiaries, with assistance of professionals, in accordance with the laws of the
jurisdictions governing them. Upon the Liquidating Trustee’s receipt of the Wind-Down
Completion Notice, the power and incumbency of the Entities then acting as directors and
officers of Inc. shall be deemed terminated and such directors and officers shall be deemed to
have resigned or have been removed from office without cause.

                  13.   Liquidation of the Debtors

        Except as otherwise provided in the Plan, upon the transfer pursuant to the Plan of the
Liquidating Trust Assets to the Liquidating Trust, the Debtors (except for Inc.) will be deemed
dissolved for all purposes without any necessity of filing any document, taking any further action
or making any payment to any governmental authority in connection therewith. With respect to
Inc., upon service of the Wind-Down Completion Notice to the Liquidating Trustee, Inc. shall be
deemed dissolved for all purposes without any necessity of filing any document, taking any
further action or making any payment to any governmental authority in connection therewith.
Notwithstanding the foregoing, as soon as practicable on or after the Effective Date, the
Liquidating Trustee, on behalf of the Debtors shall, subject to, in the case of Inc., completion of
the wind-down of the Non-Debtor Subsidiaries and receipt of the Wind-Down Completion
Notice: (a) file their certificates of dissolution, together with all other necessary corporate
documents, to effect dissolution of the Debtors under the applicable laws of their states of
incorporation; and (b) complete and file their final federal, state and local tax returns, and, in the
discretion of the Liquidating Trustee if necessary or appropriate, pursuant to section 505(b) of
the Bankruptcy Code, request an expedited determination of any unpaid tax liability of each
Debtor or its respective Estate for any tax incurred during the administration of such Debtor’s
Chapter 11 Case, as determined under applicable tax laws. The filing of certificates of
dissolution shall be authorized and approved in all respects without further action under
applicable law, regulation, order or rule, including, without limitation, any action by the
stockholders or the board of directors of each such Debtor and expressly without the need to pay
any franchise or similar taxes in order to effectuate such dissolution. As of the Effective Date,


                                                 25
57731/0003-17169173v9
                Case 18-11120-BLS     Doc 979        Filed 05/15/19   Page 36 of 61



the Liquidating Trust shall assume any outstanding responsibility of the Debtors under the Plan,
except to the extent provided otherwise in the Plan.

                  14.   Wind-Down of the Non-Debtor Subsidiaries

               (a)     Wind-Down Account. On or before the Effective Date, Inc. shall establish
the Wind-Down Account, which account shall be administered by the Wind-Down
Representative in his or her sole discretion, subject to approval of the board of directors of Inc.
The amount used to fund the Wind-Down Account shall not be used for any purpose other than
to pay for the expenses of winding down the Non-Debtor Subsidiaries in accordance with the
laws of the country under which each is organized and governed. The Wind-Down
Representative, subject to the terms and conditions of the Plan, shall wind-down the Non-Debtor
Subsidiaries as expeditiously as reasonably practicable. After all Non-Debtor Subsidiaries are
wound-down, any remaining Cash in the Wind-Down Account shall be transferred to the
Liquidating Trust for distribution to the Allowed Claims of Inc. pursuant to the terms of the Plan.

               (b)     Appointment and Compensation of the Wind-Down Representative. The
Wind-Down Representative shall be identified in the Plan Supplement. The Wind-Down
Representative shall be compensated at a rate not to exceed $250 per hour, at the sole discretion
of Inc.’s board of directors. The Wind-Down Representative shall be entitled to monthly
reimbursement of reasonable, out-of-pocket expenses incurred in connection with winding down
the Non-Debtor Subsidiaries. Out-of-pocket expenses shall include, but not be limited to, all
reasonable travel, work related meals, report preparation, delivery services, photocopying, and
other costs incurred in providing the services. The Inc. board of directors may remove the Wind-
Down Representative without cause and appoint any successor Wind-Down Representative.

                (c)    Payment of Wind-Down Expenses. The fees and expenses incurred by the
Wind-Down Representative and any reasonable fee and expense reimbursement claims
(including attorneys’ and advisors fees and expenses) made by the Wind-Down Representative
shall be paid in Cash from the Wind-Down Account without any further notice to or action,
order, or approval from the Bankruptcy Court. Payment of the Wind-Down Expenses shall be
made in the ordinary course of business and shall not be subject to Bankruptcy Court approval;
provided, however, that any disputes related to such fees and expenses shall be brought before
the Bankruptcy Court. The Wind-Down Representative shall be authorized to engage counsel
and advisors to ensure that the winding up of the business and financial affairs of the Non-Debtor
Subsidiaries is consistent with the applicable law to which each of such companies is subject.

                  15.   Completion of the Wind-Down

      When the wind-down of the Non-Debtor Subsidiaries is completed, the Wind-Down
Representative or the board of Inc. shall give the Liquidating Trustee the Wind-Down
Completion Notice.

                  16.   Term of Injunctions or Stays

       Unless otherwise provided, all injunctions or stays provided for in the Chapter 11 Cases
pursuant to sections 105 or 362 of the Bankruptcy Code, or otherwise, and in existence on the


                                                26
57731/0003-17169173v9
                Case 18-11120-BLS      Doc 979       Filed 05/15/19   Page 37 of 61



date the Confirmation Order is entered, shall remain in full force and effect until the Chapter 11
Cases are closed.

                  17.   Creditors’ Committee

        As of the Effective Date, the Creditors’ Committee shall dissolve, and its members shall
be released and discharged from all further authority, duties, responsibilities and obligations
relating to and arising from the Chapter 11 Cases. The retention and employment of the
Retained Professionals retained by the Creditors’ Committee shall terminate as of the Effective
Date, provided, however, that the Creditors’ Committee shall exist, and its Retained
Professionals shall be retained and their fees and expenses paid by the Liquidating Trust to the
fullest extent permitted by law after such date with respect to applications filed pursuant to
sections 330 and 331 of the Bankruptcy Code, including responding to any objections to such
applications, whether formal or informal, and attendance at any hearing with respect to the
consideration of the applications.

                  18.   Termination of Professionals

        On the Effective Date, the engagement of each Retained Professional retained by either
of the Debtors or the Creditors’ Committee shall be terminated without further order of the
Bankruptcy Court or act of the parties; provided, however, (a) such Retained Professional shall
be entitled to prosecute their respective Professional Fee Claims and represent their respective
constituents with respect to applications for payment of such Professional Fee Claims, and (b)
nothing herein shall prevent the Liquidating Trustee from retaining any such Retained
Professional on or after the Effective Date, which retention shall not require Bankruptcy Court
approval.

                  19.   Post-Confirmation Reporting.

        After the Effective Date, the Liquidating Trustee shall file all required post-confirmation
reports.

         F.       Provisions Governing Distributions

                  1.    Distributions on the Effective Date

        On the Effective Date or as soon thereafter as is reasonably practicable, the Liquidating
Trustee (in consultation with the Oversight Committee) shall make, or shall make adequate
reserves for, the distributions required to be made under the Plan to holders of Allowed Secured
Claims, Allowed Administrative Expense Claims (including estimated unpaid Professional Fee
Claims), Allowed Professional Fee Claims, Allowed Priority Tax Claims, and Allowed Other
Priority Claims. In addition, on the Effective Date or as soon as practicable thereafter: (a) the
Debtors will pay the Noteholders their Pro Rata share of the Noteholder Payments, provided that
the Purchasing Noteholders shall be paid their Pro Rata share of the sum of (i) the Noteholder
Payments, less (ii) the CRG Claims Purchase Price, plus (iii) the CRG Claims Distribution
Amount; and (b) the Debtors will pay CRG the CRG Claims Purchase Price on behalf of the
Purchasing Noteholders.


                                                27
57731/0003-17169173v9
                Case 18-11120-BLS      Doc 979       Filed 05/15/19   Page 38 of 61



                  2.    Disputed Reserves

               (a)    Establishment of Disputed Reserves. On the Effective Date or as soon
thereafter as is reasonably practicable, the Liquidating Trustee (in consultation with the
Oversight Committee) shall establish a Disputed Reserve for Disputed Secured Claims, Disputed
Administrative Expense Claims, Disputed Priority Tax Claims, Disputed Other Priority Claims
and Disputed General Unsecured Claims. Prior to the Claims Objection Deadline, the
Liquidating Trustee may also reserve for Claims to which the Liquidating Trustee is considering
objecting but to which the Liquidating Trustee has not yet objected.

                  (b)  Maintenance of Disputed Reserves. The property in the Disputed
Reserves shall be held in trust for the benefit of the holders of Claims ultimately determined to
be Allowed. Each Disputed Reserve shall be closed and extinguished by the Liquidating
Trustee, when all Distributions and other dispositions of Cash or other property required to be
made hereunder will have been made in accordance with the terms of the Plan. Upon closure of a
Disputed Reserve, all Cash (including any investment yield on the Cash) or other property held
in that Disputed Reserve shall revest in and become the property of the Liquidating Trust. All
funds or other property that vest or revest in the Liquidating Trust pursuant to this paragraph
shall be (a) used to pay and create an adequate reserve for future Liquidating Trust Expenses,
and (b) thereafter distributed on a Pro Rata basis to holders of Allowed Claims in accordance
with the terms of the Plan.

                  3.    Record Date for Distributions

        Except as otherwise provided in a Final Order of the Bankruptcy Court, the transferees of
Claims that are transferred pursuant to Bankruptcy Rule 3001 on or prior to the date of the entry
of the Confirmation Order will be treated as the holders of those Claims for all purposes,
notwithstanding that any period provided by Bankruptcy Rule 3001 for objecting to the transfer
may not have expired by the date of the entry of the Confirmation Order. The Liquidating
Trustee or Debtors, as applicable, shall have no obligation to recognize any transfer of any Claim
occurring after the date of the entry of the Confirmation Order. In making any Distribution with
respect to any Claim, the Liquidating Trustee shall be entitled instead to recognize and deal with,
for all purposes hereunder, only the Entity that is listed on the proof of claim filed with respect
thereto or on the Schedules as the holder thereof as of the close of business on the date of the
entry of the Confirmation Order and upon such other evidence or record of transfer or
assignment that are known to the Liquidating Trustee as of the date of the entry of the
Confirmation Order.

                  4.    Delivery of Distributions

                  (a)  General Provisions; Undeliverable Distributions. Subject to Bankruptcy
Rule 9010 and except as otherwise provided in the Plan, Distributions to the holders of Allowed
Claims shall be made by the Liquidating Trustee or Debtors, as applicable, at (a) the address of
each holder as set forth in the Schedules, unless superseded by the address set forth on proofs of
Claim filed by such holder or (b) the last known address of such holder if no proof of Claim is
filed or if the Debtors or Liquidating Trustee have been notified in writing of a change of
address. If any Distribution is returned as undeliverable, the Liquidating Trustee may, in his or

                                                28
57731/0003-17169173v9
                Case 18-11120-BLS      Doc 979        Filed 05/15/19   Page 39 of 61



her discretion, but is not obligated to, make such efforts to determine the current address of the
holder of the Claim with respect to which the Distribution was made as the Liquidating Trustee
deems appropriate, but no Distribution to any holder shall be made unless and until the
Liquidating Trustee has determined the then-current address of the holder, at which time the
Distribution to such holder shall be made to the holder without interest. Amounts in respect of
any undeliverable Distributions made by the Liquidating Trustee shall be returned to, and held in
trust by, the Liquidating Trustee until the Distributions are claimed or are deemed to be
unclaimed property upon the expiration of four (4) months from the return of the undeliverable
Distribution, as set forth below. The Liquidating Trustee shall have the discretion to determine
how to make Distributions in the most efficient and cost-effective manner possible.

                (b)     Minimum Distributions. Notwithstanding anything in the Plan to the
contrary, if a distribution to be made to a holder of an Allowed General Unsecured Claim for
such Distributions would be $100 or less, no such Distribution is required to be made to that
holder.

               (c)      Unclaimed Property. Except with respect to property not distributed
because it is being held in a Disputed Reserve, Distributions that are not claimed by the
expiration of four (4) months from the date the Distribution is made (including any Noteholder
Payments made by Inc. pursuant to this Plan), will be deemed to be unclaimed property under
section 347(b) of the Bankruptcy Code and shall vest or revest in the Liquidating Trust, and the
holders of such Claims with respect to which those Distributions are made (i) are forever barred,
estopped and enjoined from asserting such claims against the Plan Debtors, their Estates or their
property and (ii) shall not receive or be entitled to any payment or distribution of property from
the Plan Debtors on account of such claims. Nothing contained in this Plan shall require the
Liquidating Trustee to attempt to locate any holder of an Allowed Claim. All funds or other
property that vests or revests in the Liquidating Trust pursuant to this Article shall be distributed
by the Liquidating Trustee to the other holders of Allowed Claims in accordance with the
provisions of this Plan or the Liquidating Trust Agreement.

                  5.    Distributions to be Made in U.S. Dollars.

        Cash payments made pursuant to the Plan or the Liquidating Trust Agreement shall be in
United States dollars by checks drawn on a domestic bank selected by the Liquidating Trust, as
applicable, or by wire transfer from a domestic bank, at the option of the Liquidating Trustee.
Notwithstanding any other provision of the Plan to the contrary, no payment of fractional dollars
shall be required to be made pursuant to the Plan. Whenever any payment of a fraction of a
dollar under the Plan would otherwise be required, the actual Distribution made shall reflect a
rounding down of such fraction to the nearest whole dollar.

                  6.    Time Bar to Cash Payments.

        Checks issued by the Liquidating Trustee on account of Allowed Claims shall be null and
void if not negotiated within 90 days after the date of issuance thereof. Requests for the
reissuance of any check that becomes null and void pursuant to this section shall be made
directly to the Liquidating Trustee by the holder of the Allowed Claim to whom the check was
originally issued. Any Claim in respect of such voided check shall be made in writing on or

                                                 29
57731/0003-17169173v9
                Case 18-11120-BLS      Doc 979        Filed 05/15/19   Page 40 of 61



before the later of the first anniversary of the Effective Date or the four (4) month anniversary of
the date on which the Distribution was made. After that date, all Claims in respect of void
checks shall be discharged and forever barred and the proceeds of those checks shall revest in
and become property of the Liquidating Trust as unclaimed property in accordance with section
347(b) of the Bankruptcy Code and be distributed as provided in the Plan.

                  7.    Withholding and Reporting Requirements.

        In connection with the Plan, to the extent applicable, the Liquidating Trustee in its
capacity as a disbursing agent under the Plan or any third party disbursing agent acting at the
direction of the Liquidating Trustee (each, a “Disbursing Agent”) will comply with all applicable
tax withholding and reporting requirements imposed on it or on the Liquidating Trust by any
governmental unit, and all Distributions pursuant to the Plan will be subject to applicable tax
withholding and reporting requirements. Notwithstanding any provision in the Plan to the
contrary, each Disbursing Agent will be authorized to take any actions that may be necessary or
appropriate to comply with such tax withholding and reporting requirements, including, without
limitation, liquidating a portion of the Distribution to be made under the Plan to generate
sufficient funds to pay applicable withholding taxes or establishing any other mechanisms the
Disbursing Agent believes are reasonable and appropriate, including requiring Claim holders to
submit appropriate tax and withholding certifications. To the extent any Claim holder fails to
submit appropriate tax and withholding certifications as required by the Disbursing Agent, such
Claim holder’s Distribution may, in the Disbursing Agent’s reasonable discretion, be deemed
undeliverable and subject to the terms of the Plan.

       Each Entity receiving (or deemed to receive) a Distribution pursuant to the Plan shall
have the sole and exclusive responsibility for the satisfaction and payment of any tax obligations
imposed on it by any governmental unit on account of the Distribution, including income,
withholding and other tax obligations.

       The Plan Debtors and the Liquidating Trustee, as applicable, reserve the right to allocate
and distribute all Distributions made under the Plan in compliance with all applicable wage
garnishments, alimony, child support and other spousal awards, liens and similar encumbrances.

                  8.    No Interest on Claims.

        Except as specifically provided for in the Plan, the Confirmation Order or required by
applicable law, interest shall not accrue on Claims and no holder of a Claim shall be entitled to
interest accruing on or after the Petition Date on any Claim. Interest shall not accrue or be paid
on any Disputed Claim in respect of the period from the Petition Date to the date a final
Distribution is made thereon if and after that Disputed Claim becomes an Allowed Claim.
Except as expressly provided in the Plan or in a Final Order of the Bankruptcy Court, no Claim
shall be Allowed to the extent that it is for postpetition interest or other similar charges.

                  9.    Setoff and Recoupment.

       The Liquidating Trustee may, but shall not be required to, setoff against, or recoup from,
any Claim and the Distributions to be made pursuant to the Plan in respect thereof, any claims or
defenses of any nature whatsoever that any of the Plan Debtors, the Estates or the Liquidating

                                                 30
57731/0003-17169173v9
                Case 18-11120-BLS     Doc 979        Filed 05/15/19   Page 41 of 61



Trustee may have against the holder of such Claim, but neither the failure to do so nor the
allowance of any Claim under the Plan shall constitute a waiver or release by the Plan Debtors,
the Estates or the Liquidating Trustee of any right of setoff or recoupment that any of them may
have against the holder of any Claim.

                  10.   Application of Distributions

         To the extent applicable, all Distributions to a holder of an Allowed Claim shall apply
first to the principal amount of such Claim until such principal amount is paid in full and then to
any interest accrued on such Claim prior to the Petition Date, and the remaining portion of such
Distributions, if any, shall apply to any interest accrued on such Claim after the Petition Date
(but only to the extent otherwise provided under the Plan).

         G.       Procedures for Resolving Disputed, Contingent, and Unliquidated Claims.

                  1.    Distributions Pending Resolution of Disputes

        Notwithstanding any other provision of the Plan, the Liquidating Trustee shall not
distribute Cash or other property on account of any Disputed Claim that is entirely disputed
unless and until such Claim becomes an Allowed Claim. If a Claim is partially Disputed, the
Liquidating Trustee shall make a Distribution to the Claim holder to the extent of the undisputed
portion of the Claim pending resolution of the Disputed portion thereof.

                  2.    Objection Deadline

       All objections to Disputed Claims (except Administrative Expense Claims, which are
governed by separate deadlines) shall be filed and served upon the holders of each such Claim by
the Claims Objection Deadline, unless otherwise ordered by the Bankruptcy Court after notice
and a hearing.

                  3.    Estimation of Claims

        At any time, (a) prior to the Effective Date, the Debtors, and (b) subsequent to the
Effective Date, the Liquidating Trustee, may request that the Bankruptcy Court estimate any
contingent or unliquidated Claim to the extent permitted by section 502(c) of the Bankruptcy
Code regardless of whether the Debtors or the Liquidating Trust have previously objected to
such Claim or whether the Bankruptcy Court has ruled on any such objection, and the
Bankruptcy Court shall have jurisdiction to estimate any Claim at any time during litigation
concerning any objection to such Claim, including during the pendency of any appeal relating to
any such objection. If the Bankruptcy Court estimates any contingent or unliquidated Claim, that
estimated amount shall constitute either the Allowed amount of such Claim or a maximum
limitation on the Claim, as determined by the Bankruptcy Court. If the estimated amount
constitutes a maximum limitation on the Claim, the Debtors or the Liquidating Trust, as
applicable, may elect to pursue supplemental proceedings to object to the ultimate allowance of
the Claim. All of the aforementioned Claims objection, estimation and resolution procedures are
cumulative and not exclusive of one another. Claims may be estimated and subsequently
compromised, settled, withdrawn or resolved by any mechanism approved by the Bankruptcy
Court.

                                                31
57731/0003-17169173v9
                Case 18-11120-BLS        Doc 979       Filed 05/15/19   Page 42 of 61



                  4.     Late-Filed Claims

        Except as otherwise agreed, or ordered by the Bankruptcy Court, any person or entity that
was required to file a proof of claim in the form and manner specified in the Bar Date Order and
failed to do so on or before the applicable bar date shall not, with respect to such Claim, be
treated as a creditor of the Debtors for the purpose of voting and distribution, unless on or before
the Confirmation Hearing the Bankruptcy Court has entered an order deeming such Claim to be
timely filed.

         H.       Treatment of Executory Contracts and Unexpired Leases

                  1.     Rejection of Executory Contracts and Unexpired Leases

        The Plan shall constitute a motion to reject all executory contracts and unexpired leases
not previously rejected pursuant to an order of the Bankruptcy Court unless otherwise set forth in
the Plan Supplement, and the Plan Debtors shall have no further liability thereunder. The entry
of the Confirmation Order by the Bankruptcy Court shall constitute approval of any such
rejections pursuant to sections 365(a) and 1123 of the Bankruptcy Code and that the rejection
thereof is in the best interest of the Plan Debtors, their Estates and all parties in interest in the
Chapter 11 Cases. Notwithstanding the foregoing, to the extent the Policy is deemed to be
executory, the Plan Debtors do not seek to reject the Policy through this general rejection
provision.

                  2.     Claims Based on Rejection of Executory Contracts or Unexpired
                         Leases

        Claims created by the rejection of executory contracts and unexpired leases pursuant to
the Plan, or the expiration or termination of any executory contract or unexpired lease prior to
the Effective Date, must be filed with the Bankruptcy Court and served on the Debtors no later
than thirty (30) days after the entry of the Confirmation Order by the Bankruptcy Court. Any
Claims arising from the rejection of an executory contract or unexpired lease pursuant to Article
VII.A for which proofs of Claim are not timely filed within that time period will be forever
barred from assertion against the Plan Debtors, their Estates, successors and assigns, and their
assets and properties, unless otherwise ordered by the Bankruptcy Court or as otherwise provided
herein. All such Claims shall, as of the Effective Date, be subject to the permanent injunction set
forth in the Plan. Unless otherwise ordered by the Bankruptcy Court, all such Claims that are
timely filed as provided in the Plan shall be treated as General Unsecured Claims under the Plan
and shall be subject to the provisions of the Plan.

         I.       Conditions Precedent to the Effective Dave

      The following are conditions precedent to the Effective Date that must be satisfied or
waived:

         1.       The Confirmation Order has become a Final Order;

         2.       The Confirmation Order shall be in full force and effect;


                                                  32
57731/0003-17169173v9
                Case 18-11120-BLS       Doc 979      Filed 05/15/19   Page 43 of 61



         3.       The Liquidating Trust Agreement shall have been executed;

       4.    The Liquidating Trustee shall have been appointed and shall have accepted such
appointment;

         5.       Members of the Oversight Committee shall have been appointed; and

         6.       The proceeds from the D&O Settlement shall have been received by Inc.

        Notwithstanding the foregoing, the Plan Debtors (with the consent of the Creditors’
Committee) reserve the right to waive the occurrence of any condition precedent to the Effective
Date or to modify any of the foregoing conditions precedent. Any such written waiver of a
condition precedent set forth in the Plan may be effected at any time, without notice, without
leave or order of the Bankruptcy Court, and without any formal action other than proceeding to
consummate the Plan. Any actions required to be taken on the Effective Date shall take place and
shall be deemed to have occurred simultaneously, and no such action shall be deemed to have
occurred prior to the taking of any other such action.

VI.      EXCULPATION, INJUCTION, RELEASES, AND PRESERVATION OF CAUSES
         OF ACTION

         A.       Exculpation

      THE EXCULPATED PARTIES SHALL NEITHER HAVE NOR INCUR ANY
LIABILITY TO ANY ENTITY FOR ANY AND ALL CLAIMS, CAUSES OF ACTION AND
ANY OTHER DEBTS, OBLIGATIONS, RIGHTS, SUITS, DAMAGES, ACTIONS,
REMEDIES, AND LIABILITIES WHATSOEVER, WHETHER KNOWN OR UNKNOWN,
FORESEEN OR UNFORESEEN, EXISTING AS OF THE EFFECTIVE DATE OR
THEREAFTER ARISING, IN LAW, AT EQUITY, WHETHER FOR TORT, CONTRACT,
VIOLATIONS OF FEDERAL OR STATE SECURITIES LAWS, OR OTHERWISE, BASED
IN WHOLE OR IN PART UPON ANY ACT OR OMISSION, TRANSACTION, OR OTHER
OCCURRENCE OR CIRCUMSTANCES TAKING PLACE OR ARISING FROM AND
AFTER THE PETITION DATE AND PRIOR TO THE EFFECTIVE DATE RELATED IN
ANY WAY TO THE PLAN DEBTORS, INCLUDING, WITHOUT LIMITATION, THOSE
THAT ANY OF THE PLAN DEBTORS WOULD HAVE BEEN LEGALLY ENTITLED TO
ASSERT (WHETHER INDIVIDUALLY OR COLLECTIVELY) OR THAT ANY HOLDER
OF A CLAIM OR EQUITY INTEREST OR OTHER ENTITY WOULD HAVE BEEN
LEGALLY ENTITLED TO ASSERT FOR OR ON BEHALF OF ANY OF THE PLAN
DEBTORS OR THE ESTATES AND FURTHER INCLUDING THOSE IN ANY WAY
RELATED TO THE LIQUIDATING TRUST AGREEMENT, CHAPTER 11 CASES, OR THIS
PLAN, INCLUDING ANY ACT TAKEN OR OMITTED TO BE TAKEN IN CONNECTION
WITH, OR RELATED TO, FORMULATING, NEGOTIATING, PREPARING,
DISSEMINATING,    IMPLEMENTING,   ADMINISTERING,    CONFIRMING    OR
CONSUMMATING THIS PLAN, THE DISCLOSURE STATEMENT, THE POST-PETITION
DEBTOR IN POSSESSION FINANCIAL APPROVED BY THE BANKRUPTCY COURT,
THE LIQUIDATING TRUST AGREEMENT OR ANY OTHER CONTRACT,
INSTRUMENT, RELEASE OR OTHER AGREEMENT OR DOCUMENT CREATED OR


                                                33
57731/0003-17169173v9
                Case 18-11120-BLS   Doc 979    Filed 05/15/19   Page 44 of 61



ENTERED INTO IN CONNECTION WITH THIS PLAN OR ANY OTHER POSTPETITION
ACT TAKEN OR OMITTED TO BE TAKEN IN CONNECTION WITH THE PLAN
DEBTORS; PROVIDED, HOWEVER, THE FOREGOING PROVISIONS OF THIS ARTICLE
IX.A SHALL HAVE NO EFFECT ON THE LIABILITY OF ANY ENTITY THAT RESULTS
FROM ANY SUCH ACT OR OMISSION THAT IS DETERMINED IN A FINAL ORDER TO
HAVE CONSTITUTED GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

         B.       Injunction

        1. FROM AND AFTER THE EFFECTIVE DATE, ALL ENTITIES ARE
PERMANENTLY ENJOINED FROM COMMENCING OR CONTINUING IN ANY
MANNER AGAINST THE PLAN DEBTORS, THE LIQUIDATING TRUST OR THE
LIQUIDATING TRUSTEE, OR THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND
THEIR ASSETS AND PROPERTIES, AS THE CASE MAY BE, ANY SUIT, ACTION OR
OTHER PROCEEDING, ON ACCOUNT OF OR RESPECTING ANY CLAIM, DEMAND,
LIABILITY, OBLIGATION, DEBT, RIGHT, CAUSE OF ACTION, INTEREST OR REMEDY
RELEASED OR TO BE RELEASED PURSUANT TO THIS PLAN OR THE
CONFIRMATION ORDER.

        2. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED FOR IN THIS PLAN OR
IN OBLIGATIONS ISSUED PURSUANT TO THIS PLAN, FROM AND AFTER THE
EFFECTIVE DATE, ALL ENTITIES SHALL BE PRECLUDED FROM ASSERTING
AGAINST THE PLAN DEBTORS, THE ESTATES, THE LIQUIDATING TRUST, THE
LIQUIDATING TRUSTEE, OR THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND
THEIR ASSETS AND PROPERTIES, ANY OTHER CLAIMS OR EQUITY INTERESTS
BASED UPON ANY DOCUMENTS, INSTRUMENTS, OR ANY ACT OR OMISSION,
TRANSACTION OR OTHER ACTIVITY OF ANY KIND OR NATURE THAT OCCURRED
PRIOR TO THE EFFECTIVE DATE.

         3. THE RIGHTS AFFORDED IN THIS PLAN AND THE TREATMENT OF ALL
CLAIMS AND EQUITY INTERESTS IN THIS PLAN SHALL BE IN EXCHANGE FOR
(I) CLAIMS AGAINST THE PLAN DEBTORS, ANY OF THEIR ASSETS OR PROPERTIES,
GROUPM, SKY UK LIMITED, AND THE NOTEHOLDERS, INCLUDING IN EACH CASE
ANY INTEREST ACCRUED ON CLAIMS FROM AND AFTER THE PETITION DATE,
AND (II) EQUITY INTERESTS IN THE PLAN DEBTORS OF ANY NATURE
WHATSOEVER.

        4. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED FOR IN THIS PLAN OR
WITH RESPECT TO OBLIGATIONS ISSUED PURSUANT TO THIS PLAN, ALL PARTIES
AND ENTITIES ARE PERMANENTLY ENJOINED, ON AND AFTER THE EFFECTIVE
DATE, ON ACCOUNT OF ANY CLAIM OR EQUITY INTEREST SATISFIED AND
RELEASED HEREBY, FROM:

          (a)   COMMENCING OR CONTINUING IN ANY MANNER ANY ACTION
OR OTHER PROCEEDING OF ANY KIND AGAINST ANY PLAN DEBTOR, THE
LIQUIDATING TRUST OR THE LIQUIDATING TRUSTEE, OR THEIR SUCCESSORS
AND ASSIGNS, AND THEIR ASSETS AND PROPERTIES;


                                          34
57731/0003-17169173v9
                Case 18-11120-BLS     Doc 979       Filed 05/15/19   Page 45 of 61



          (b)  ENFORCING, ATTACHING, COLLECTING OR RECOVERING BY
ANY MANNER OR MEANS ANY JUDGMENT, AWARD, DECREE OR ORDER AGAINST
ANY DEBTOR, THE LIQUIDATING TRUST OR THE LIQUIDATING TRUSTEE, THEIR
SUCCESSORS AND ASSIGNS, AND THEIR ASSETS AND PROPERTIES;

          (c)  CREATING, PERFECTING, OR ENFORCING ANY ENCUMBRANCE
OF ANY KIND AGAINST ANY PLAN DEBTOR, THE LIQUIDATING TRUST OR THE
LIQUIDATING TRUSTEE OR THE PROPERTY OR ESTATE OF ANY DEBTOR OR THE
LIQUIDATING TRUST;

          (d)  ASSERTING ANY RIGHT OF SUBROGATION AGAINST ANY
PLAN DEBTOR, THE LIQUIDATING TRUST OR THE LIQUIDATING TRUSTEE OR
AGAINST THE PROPERTY OR ESTATE OF ANY OF THE PLAN DEBTORS OR THE
LIQUIDATING TRUST, EXCEPT TO THE EXTENT THAT A PERMISSIBLE RIGHT OF
SUBROGATION IS ASSERTED WITH RESPECT TO A TIMELY FILED PROOF OF
CLAIM; OR

          (e)   COMMENCING OR CONTINUING IN ANY MANNER ANY ACTION
OR OTHER PROCEEDING OF ANY KIND IN RESPECT OF ANY CLAIM OR EQUITY
INTEREST OR CAUSE OF ACTION RELEASED OR SETTLED HEREUNDER.

        5. NOTWITHSTANDING ANY PROVISION IN THIS PLAN OR THE
CONFIRMATION ORDER TO THE CONTRARY, NOTHING CONTAINED IN THIS PLAN
OR THE CONFIRMATION ORDER SHALL (I) EXTINGUISH, IMPACT, OR RELEASE
ANY RIGHT OF SETOFF, RECOUPMENT, OR SUBROGATION OF ANY KIND (A) HELD
BY ANY CREDITOR OR VENDOR WHICH IS ASSERTED IN A TIMELY FILED PROOF
OF CLAIM OR OBJECTION TO THIS PLAN, OR PURSUANT TO SECTION 503(b)(1)(D)
OF THE BANKRUPTCY CODE OR (B) THAT IS OR MAY BE ASSERTED AS AN
AFFIRMATIVE DEFENSE OR OTHER DEFENSE TO A CAUSE OF ACTION OR CLAIM
ASSERTED BY A PLAN DEBTOR OR THE LIQUIDATING TRUST AGAINST SUCH
CREDITOR OR VENDOR; OR (II) AFFECT THE APPLICABILITY OF 26 U.S.C. § 7421(a).

         C.       Termination of All Employee and Workers’ Compensation Benefits

        Except as otherwise provided in the Liquidating Trust Agreement, all existing employee
benefit plans and workers’ compensation benefits not previously expired or terminated by the
Plan Debtors will be terminated on or before the Effective Date. Inc. previously sponsored a
401(k) plan for its employees. The plan was terminated in December 2018. The only
contributions made under the plan were contributions deducted from employees’ salaries based
on their deferral elections, with no matching contribution by Inc. In connection with preparing
the final tax return for the plan, the plan’s auditors have preliminarily determined that certain
compensation was not taken into account in calculating the amount of employees deferrals to be
withheld and contributed to the plan. Management is discussing with the auditors whether a
correction is needed. If so, there is a standard IRS correction procedure that may be followed,
and management believes the amount of any costs associated with any such correction is not
expected to be material to recoveries by creditors of Inc.



                                               35
57731/0003-17169173v9
                Case 18-11120-BLS       Doc 979       Filed 05/15/19    Page 46 of 61



         D.       Exclusions and Limitations on Exculpation

         Notwithstanding anything in the Plan to the contrary, no provision of the Plan or the
Confirmation Order, including, without limitation, the exculpation provision contained in Article
IX.A of the Plan, shall (a) modify, release or otherwise limit the liability of any Entity who is, or
becomes, the subject of a Liquidating Trust Claim (to the extent, and only to the extent, related to
such Liquidating Trust Claim), (b) modify, release or otherwise limit the liability of any Entity
not specifically released or exculpated hereunder, including, without limitation, any Entity that is
otherwise liable under theories of vicarious or other derivative liability or that is a non-Debtor
third party guarantor of any obligation of the Plan Debtors, or (c) affect the ability of the Internal
Revenue Service to pursue non-Debtors to the extent allowed by non-bankruptcy law for any
liabilities that are related to any federal income tax liabilities that owed by the Plan Debtors or
the Plan Debtors’ Estates.

         E.       Debtor Releases

     PURSUANT TO THE TERMS OF THE PLAN SETTLEMENT, THE PLAN
DEBTORS AND THEIR ESTATES HEREBY RELEASE THE NOTEHOLDERS OF ANY
AND ALL CAUSES OF ACTION HELD BY THE PLAN DEBTORS OR THEIR ESTATES,
OTHER THAN THE PINNACLE PRESERVED CLAIMS. THE PLAN DEBTORS AND
THEIR ESTATES FURTHER RELEASE GROUPM AND SKY UK LIMITED OF ANY AND
ALL AVOIDANCE CLAIMS, PURSUANT TO THE TERMS OF THE PLAN SETTLEMENT.

         F.       D&O Settlement Bar Order

        Except as expressly otherwise permitted by the D&O Settlement, all Barred Persons are
permanently barred, enjoined, and restrained from commencing, prosecuting, conducting,
asserting or continuing in any manner, directly, indirectly, or derivatively, against the D&O
Releasees, in any court, arbitration proceeding, administrative agency, or other forum, any and
all suits, actions, causes of action, cross-claims, counterclaims, third party claims or other
demands (including any of the Claims released in the D&O Settlement) in any federal or state
court or any other judicial or non-judicial proceeding (including, without limitation, any
proceeding in any judicial, arbitral, mediation, administrative, or other forum) against or
affecting any of the D&O Releasees, which is based in whole or part on any allegation, claim,
demand, cause of action, matter or fact directly or indirectly relating in any way to or arising in
connection with the Debtors, the Debtors’ bankruptcy estates, the Policy, and/or the facts and
circumstances underlying the Demand Letter and the Claims (each as defined in the D&O
Settlement Motion), whether or not asserted therein.

         G.       Preservation of Causes of Action

                  1.    Vesting of Causes of Action

                  (a) Except as otherwise provided in the Plan or the Confirmation Order, in
accordance with section 1123(b)(3) of the Bankruptcy Code, any and all Liquidating Trust
Claims that the Plan Debtors’ Estates may hold against any Entity, together with proceeds of the



                                                 36
57731/0003-17169173v9
                Case 18-11120-BLS          Doc 979       Filed 05/15/19   Page 47 of 61



foregoing, if any, are reserved for, assigned to, and shall become property of the Liquidating
Trust on the Effective Date.

                  (b)  Except as otherwise proved in the Plan, Confirmation Order or the
Liquidating Trust Agreement, after the Effective Date, the Liquidating Trustee shall have the
exclusive right to institute, prosecute, abandon settle, or compromise any Liquidating Trust
Claims, in its sole discretion and without further order of the Bankruptcy Court, in any court or
other tribunal, including, without limitation, in an adversary proceeding filed in one or more of
the Chapter 11 Cases.

                  2.       Preservation of All Causes of Action Not Expressly Settled or
                           Released

                  (a)  Unless a Cause of Action against any Entity is expressly waived,
relinquished, released, compromised or settled in the Plan or any Final Order (including the
Confirmation Order), the Plan Debtors expressly reserve such Cause of Action, including all
Liquidating Trust Claims to be transferred by the Plan Debtors to the Liquidating Trust pursuant
to the Plan, which include without limitation the Causes of Action, and, therefore, no preclusion
doctrine, including, without limitation, the doctrines of res judicata, collateral estoppel, issue
preclusion, claim preclusion, waiver, estoppel (judicial, equitable or otherwise) or laches shall
apply to such Causes of Action upon or after the entry of the Confirmation Order or Effective
Date based on the Disclosure Statement, the Plan or the Confirmation Order or any other Final
Order (including the Confirmation Order). In addition, the Liquidating Trustee reserves the right
to pursue or adopt any claims alleged in any lawsuit in which the Debtors are a defendant or an
interested party, against any Entity, including, without limitation, the plaintiffs or co-defendants
in such lawsuits.

                  (b)   Subject to the immediately preceding paragraph, any Entity to whom the
Debtors have incurred an obligation (whether on account of services, purchase or sale of goods
or otherwise), or who has received services from the Debtors or a transfer of money or property
of the Debtors, or who has transacted business with the Debtors, or leased equipment or property
from the Debtors should assume that any such obligation, transfer, or transaction may be
reviewed by the Liquidating Trustee subsequent to the Effective Date and may be the subject of
an action after the Effective Date, regardless of whether: (i) such Entity has filed a proof of claim
against the Debtors in the Chapter 11 Cases; (ii) the Debtors or the Liquidating Trust have
objected to any such Entity’s proof of claim; (iii) any such Entity’s Claim was included in the
Schedules; (iv) the Debtors or the Liquidating Trust have objected to any such Entity’s scheduled
Claim; or (v) any such Entity’s scheduled Claim has been identified by the Debtors or the
Liquidating Trust as disputed, contingent, or unliquidated.

               (c)     Preserved Litigation Claims include any and all Causes of Action that may
be asserted against the Prepetition Secured Parties, including but not limited to:

                       Intentional or constructive fraudulent conveyances under section 544(b) of the
                        Bankruptcy Code and applicable law, and section 548 of the Bankruptcy
                        Code.


                                                    37
57731/0003-17169173v9
                Case 18-11120-BLS          Doc 979       Filed 05/15/19    Page 48 of 61



                       Preference payments under section 547 of the Bankruptcy Code.

                       Breach of contract or breach of the implied covenant of good faith and fair
                        dealing.

                       Breach of fiduciary duty.

                       Common law and statutory conspiracy.

                       Claims for civil remedies against racketeer influenced and corrupt
                        organizations under chapter 96 of title 18 of the United States Code.

                       Claims for claims for overpayments, unjust enrichment, fraud, negligent
                        misrepresentation, tortious interference with contract or prospective economic
                        advantage, and civil conspiracy, whether under federal law or the laws of any
                        state.

                       Equitable subordination, including under section 510(c) of the Bankruptcy
                        Code.

                       Aiding and abetting any act or omission of any Entity.

                       Objections to fees, interest, or other charges paid by the Debtors.

       The failure of the Debtors to list a claim, right, cause of action, suit or proceeding shall
not constitute a waiver or release by the Debtors of such claim, right of action, suit or
proceeding. No Entity may rely on the absence of a specific reference in the Plan or the
Disclosure Statement to any Causes of Action against them as any indication that the
Liquidating Trustee will not pursue any and all available Causes of Action against them.

VII.     Statutory Requirements for Confirmation of the Plan

        At the Confirmation Hearing, the Bankruptcy Court will determine whether the Plan
satisfies the requirements of section 1129 of the Bankruptcy Code. The Debtors believe that:
(1) the Plan satisfies or will satisfy all of the statutory requirements of chapter 11 of the
Bankruptcy Code; (2) they have complied or will have complied with all of the requirements of
chapter 11 of the Bankruptcy Code; and (3) the Plan has been proposed in good faith.
Specifically, the Debtors believe that the Plan satisfies or will satisfy the applicable Confirmation
requirements of section 1129 of the Bankruptcy Code set forth below.

              The Plan complies with the applicable provisions of the Bankruptcy Code.

              The Debtors will have complied with the applicable provisions of the Bankruptcy
                Code.

              The Plan has been proposed in good faith and not by any means forbidden by law.



                                                    38
57731/0003-17169173v9
                Case 18-11120-BLS        Doc 979       Filed 05/15/19   Page 49 of 61



              Any payment made or promised under the Plan for services or for costs and
                expenses in, or in connection with, the Chapter 11 Cases, or in connection with
                the Plan and incident to the Chapter 11 Cases, has been disclosed to the
                Bankruptcy Court, and any such payment (1) made before the confirmation of the
                Plan is reasonable; or (2) is subject to the approval of the Bankruptcy Court, if the
                date of such payment is to be fixed after the Confirmation of the Plan.

              Either each holder of an impaired Claim has accepted the Plan, or will receive or
                retain under the Plan on account of such Claim, property of a value, as of the
                Effective Date of the Plan, that is not less than the amount that such holder would
                receive or retain if the Debtors were liquidated on that date under chapter 7 of the
                Bankruptcy Code, including pursuant to section 1129(b) of the Bankruptcy Code,
                for Claims and Equity Interests deemed to reject the Plan.

              Each Class of Claims or Equity Interests that is entitled to vote on the Plan has
                either accepted the Plan or is not impaired under the Plan, or the Plan can be
                confirmed without the approval of such voting Class pursuant to section 1129(b)
                of the Bankruptcy Code.

              Except the extent that the holder of a particular Claim will agree to a different
                treatment of its Claim, the Plan provides that Administrative Expense Claims,
                Professional Fee Claims, Priority Tax Claims, and Other Priority Claims will be
                paid in full on the Effective Date, or as soon thereafter as is reasonably
                practicable.

              Confirmation of the Plan is not likely to be followed by the liquidation or the need
                for further financial reorganization of the Debtors or any successors thereto under
                the Plan unless such a liquidation or reorganization is proposed in the Plan, and
                the Plan is feasible.

              At least one Class of impaired Claims has accepted the Plan, determined without
                including any acceptance of the Plan by any insider holding a Claim in that Class.

              The Debtors have paid the required filing fees pursuant to 28 U.S.C. § 1930 to the
                clerk of the Bankruptcy Court.

              In addition to the filing fees paid to the clerk of the Bankruptcy Court, the Debtors
                will pay quarterly fees no later than the last day of the calendar month, following
                the calendar quarter for which the fee is owed in each of the Debtors’ Chapter 11
                Cases for each quarter (including any fraction thereof), to the Office of the United
                States Trustee for the District of Delaware, until the case is closed.

         A.       Best Interests of Creditors Test/Liquidation Analysis

        Often called the “best interests” test, section 1129(a)(7) of the Bankruptcy Code requires
that a bankruptcy court find, as a condition to confirmation, that a chapter 11 plan provides, with
respect to each class, that each holder of a claim or an equity interest in such class either (a) has
accepted the plan or (b) will receive or retain under the plan property of a value, as of the

                                                  39
57731/0003-17169173v9
                Case 18-11120-BLS       Doc 979        Filed 05/15/19   Page 50 of 61



effective date of the plan, that is not less than the amount that such holder would receive or retain
if the debtors liquidated under chapter 7 of the Bankruptcy Code. To make these findings, the
bankruptcy court must: (a) estimate the cash liquidation proceeds that a chapter 7 trustee would
generate if each of the debtor’s chapter 11 cases were converted to a chapter 7 case and the assets
of such debtor’s estate were liquidated; (b) determine the liquidation distribution that each non-
accepting holder of a claim or an equity interest would receive from such liquidation proceeds
under the priority scheme dictated in chapter 7; and (c) compare such holder’s liquidation
distribution to the distribution under the plan that such holder would receive if the plan were
confirmed.

         In chapter 7 cases, unsecured creditors and interest holders of a debtor are paid from
available assets generally in the following order, with no junior class receiving any payments
until all amounts due to senior classes have been paid fully or any such payment is provided for:
(a) holders of secured claims (to the extent of the value of their collateral); (b) holders of priority
claims; (c) holders of unsecured claims; (d) holders of debt expressly subordinated by its terms
or by order of the bankruptcy court; and (e) holders of equity interests.

        Under the Plan, several issues impacting the allocation of Cash to the Plan Debtors’
Estates and intercreditor disputes relating to the allowability of claims are resolved without the
significant delay and expense of litigation that would be necessary in the absence of the Plan
Settlement. Such litigation, if pursued, would significantly reduce the amount of Cash available
to pay creditors, as enormous professional fees and expenses would be incurred in the
intercreditor litigation, and such litigation also would significantly delay the timing of even a
reduced distribution to creditors holding Allowed Claims. In addition, in the event of a
conversion of the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code, the
liquidation value available to holders of Allowed General Unsecured Claims would be reduced
by the costs, fees and expenses of administration of the Chapter 7 cases, including trustee
commissions payable to the chapter 7 trustee. The trustee and any newly retained professionals
would have to expend considerable time and effort to review and understand issues raised by the
liquidation of the Debtors, thereby duplicating the efforts of the Debtors, the Creditors’
Committee and their respective professionals and resulting in the incurrence of fees and expenses
anticipated to exceed materially the fees and expenses that would be incurred by the Liquidating
Trustee and its professionals under the Plan.

        Attached as Exhibit 3 is the Plan Debtors’ distribution analysis (the “Distribution
Analysis”), which projects estimated distributions to creditors of the three Estates under the
terms of the Plan. The Distribution Analysis eliminates certain claims to which objections have
not yet been filed, including (i) certain filed proofs of Claim that the Debtors believe were filed
against the wrong Debtor, (ii) duplicate Claims, (iii) Claims that should be reclassified from
priority Claims or Administrative Expense Claims to General Unsecured Claims, and (iv) certain
Claims that the Debtors do not believe should be allowed on the merits, including proofs of
claim filed by Pinnacle Ventures, L.L.C. against each estate in the amounts of $5,650,000 and
$2,000,000, respectively. The Debtors have not yet obtained relief from the Bankruptcy Court
certain claims not included in the Distribution Analysis, and thus it is possible that the Debtors or
Liquidating Trustee may not succeed on all potential claim objections. As a result, it is possible
that the claims pools estimated in the Distribution Analysis could increase. Moreover, the
Debtors have not reconciled all of the filed proofs of Claim, so it is also possible that the claims

                                                  40
57731/0003-17169173v9
                Case 18-11120-BLS      Doc 979        Filed 05/15/19   Page 51 of 61



pools could be reduced by additional objections that have not yet been identified, particularly
(but not exclusively) books and records objections in which a Claim may be legitimate in some
amount but is overstated. Creditors voting on the Plan, therefore, should consider that the
Distribution Analysis is based on the Debtors’ best estimate at the time, and is not an attempt to
project an exact amount of Cash available for distribution or to predict an exact claims pool for
the Estates.

        In addition, attached as Exhibit 4 is an analysis reflecting the Debtors’ view of the
comparison of the outcome for creditors under the Plan compared to the projected outcome in the
event of a hypothetical chapter 7 case (the “Best Interest Analysis”). As reflected in the Best
Interest Analysis, the Debtors firmly believe that General Unsecured Creditors holding Allowed
Claims will receive more under the Plan than they would in the event the Cases were converted
to chapter 7. The Plan is, therefore, in the best interests of each Claim holder.

         B.       Feasibility

       Section 1129(a)(11) of the Bankruptcy Code requires that the Bankruptcy Court find that
confirmation of the Plan is not likely to be followed by the liquidation of the reorganized debtors
or the need for further financial reorganization, unless the plan contemplates such liquidation.
As the Plan provides for the liquidation of the Debtors’ assets, and the Debtors currently have the
funds necessary to fund the payments provided for under the Plan, the Debtors believe that the
Plan satisfies the feasibility requirement of section 1129(a)(11) of the Bankruptcy Code.

         C.       Acceptance by Impaired Classes

        The Bankruptcy Code requires, as a condition to confirmation of the Plan, that, except as
described in the following section, each class of claims or equity interests that is impaired under
a plan, accept the plan. A class that is not “impaired” under a plan is deemed to have accepted
the plan and, therefore, solicitation of acceptances with respect to such class is not required. A
class is “impaired” unless the plan: (a) leaves unaltered the legal, equitable and contractual rights
to which the claim or the equity interest entitles the holder of such claim or equity interest; (b)
cures any default and reinstates the original terms of such obligation; or (c) provides that, on the
consummation date, the holder of such claim or equity interest receives cash equal to the allowed
amount of that claim or, with respect to any equity interest, any fixed liquidation preference to
which the holder of such equity interest is entitled to any fixed price at which the debtor may
redeem the security.

        Section 1126(c) of the Bankruptcy Code defines acceptance of a plan by a class of
impaired claims as acceptance by holders of at least two-thirds in dollar amount and more than
one-half in number of claims in that class, but for that purpose counts only those who actually
vote to accept or to reject the plan. Thus, a class of claims will have voted to accept the plan only
if two-thirds in amount and a majority in number actually voting cast their Ballots in favor of
acceptance.

        The Claims in Classes 1A-1C (Secured Claims), if any, are not impaired under the Plan,
and, as a result, the Holders of such Claims are deemed to have accepted the Plan.



                                                 41
57731/0003-17169173v9
                Case 18-11120-BLS      Doc 979        Filed 05/15/19   Page 52 of 61



       The Claims in Classes 2A-2C (General Unsecured Claims) are impaired under the Plan
and the Holders of such Allowed Claims and Interests are entitled to vote to accept or reject the
Plan. Each of the voting Classes (Classes 2A-2C) will have accepted the Plan if the Plan is
accepted (or deemed accepted) by at least two-thirds in amount and a majority in number of the
Claims of such Classes (other than the Claims of Creditors designated under section 1126(e) of
the Bankruptcy Code) that have voted to accept or reject the Plan.

       The members of Classes 3A-3C (Equity Interests) will not receive a distribution under
the Plan, are deemed to reject the Plan, and are not entitled to vote on the Plan.

         D.       Confirmation Without Acceptance by All Impaired Classes

       Section 1129(b) of the Bankruptcy Code allows a bankruptcy court to confirm a plan
even if all impaired classes entitled to vote on the plan have not accepted it, provided that the
plan has been accepted by at least one impaired class. Pursuant to section 1129(b) of the
Bankruptcy Code, notwithstanding an impaired class’s rejection or deemed rejection of the plan,
such plan will be confirmed, at the plan proponent’s request, through a procedure commonly
known as “cram down,” so long as the plan does not “discriminate unfairly” and is “fair and
equitable” with respect to each class of claims or equity interests that is impaired under, and has
not accepted, the plan.

       Because members of Classes 3A-3C will not receive a distribution under the Plan, the
Debtors will be seeking to “cram down” the Plan pursuant to section 1129(b) of the Bankruptcy
Code.

                  1.    No Unfair Discrimination

        This test applies to classes of claims or equity interests that are of equal priority and are
receiving different treatment under the Plan. The test does not require that the treatment be the
same or equivalent, but that such treatment be “fair.” In general, bankruptcy courts consider
whether a plan discriminates unfairly in treatment of classes of equal rank (e.g., classes of the
same legal character). Bankruptcy courts will consider a number of factors in determining
whether a plan discriminates unfairly, and, accordingly, a plan could treat two classes of
unsecured creditors differently without unfairly discriminating against either class.

                  2.    Fair and Equitable Test

       This test applies to classes of different priority and status (e.g., secured versus unsecured)
and includes the general requirement that no class of claims receive more than 100% of the
amount of the allowed claims in such class. As to the dissenting class, the test sets different
standards depending on the type of claims or equity interests in such class.

        Secured Claims: The condition that a plan be “fair and equitable” to a non-accepting class
of secured claims includes the requirements that: (1) the holders of such secured claims retain the
liens securing such claims to the extent of the allowed amount of the claims, whether the
property subject to the liens is retained by the debtor or transferred to another entity under the
plan; and (2) each holder of a secured claim in the class receives deferred cash payments totaling
at least the allowed amount of such claim with a present value, as of the effective date of the

                                                 42
57731/0003-17169173v9
                Case 18-11120-BLS       Doc 979        Filed 05/15/19   Page 53 of 61



plan, at least equivalent to the value of the secured claimant’s interest in the debtor’s property
subject to the liens.

        Unsecured Claims. The condition that a plan be “fair and equitable” to a non-accepting
class of unsecured claims includes the following requirement that either: (1) the plan provides
that each holder of a claim of such class receive or retain on account of such claim property of a
value, as of the effective date of the plan, equal to the allowed amount of such claim; or (2) the
holder of any claim or equity interest that is junior to the claims of such class will not receive or
retain under the plan on account of such junior claim or junior equity interest any property.

        Equity Interests. The condition that a plan be “fair and equitable” to a non-accepting
class of equity interests includes the requirements that either: (1) the plan provides that each
holder of an equity interest in that class receives or retains under the plan on account of that
equity interest property of a value, as of the effective date of the plan, equal to the greater of: (a)
the allowed amount of any fixed liquidation preference to which such holder is entitled; (b) any
fixed redemption price to which such holder is entitled; or (c) the value of such interest; or (2) if
the class does not receive the amount as required under (1) hereof, no class of equity interests
junior to the non-accepting class my receive a distribution under the plan.

       The Debtors will seek Confirmation of the Plan under section 1129(b) of the Bankruptcy
Code in view of the deemed rejection by Classes 3A-3C.

       The votes of holders of Classes 3A-3C are not being solicited because, under the Plan,
there will be no distribution to the holders of such Classes. Classes 3A-3C are, therefore,
conclusively deemed to have rejected the Plan pursuant to section 1129(b) of the Bankruptcy
Code. Notwithstanding the deemed rejected by Classes 3A-3C or any Class that votes to reject
the Plan, the Debtors do not believe that the Plan discriminates unfairly against any Impaired
Class of Claims or Interests. The Debtors believe that the Plan and the treatment of all Classes
of Claims and Interests under the Plan satisfy the foregoing requirements for nonconsensual
confirmation of the Plan.

VIII. PLAN-RELATED RISK FACTORS

         A.       The Debtors May Not Be Able To Obtain Confirmation of the Plan

        The Debtors cannot ensure that they will receive the requisite acceptance to confirm the
Plan. But, even if the Debtors do receive the requisite acceptances, there can be no assurance
that the Bankruptcy Court will confirm the Plan. The Bankruptcy Court could still decline to
confirm the Plan if it were to determine that any of the statutory requirements for confirmation
had not been met, including a determination that the terms of the Plan are fair and equitable to
non-accepting Classes. Therefore, there can be no assurance that modifications of the Plan will
not be required for confirmation or that such modifications would not necessitate the re-
solicitation of votes.




                                                  43
57731/0003-17169173v9
                Case 18-11120-BLS     Doc 979       Filed 05/15/19   Page 54 of 61



         B.       The Debtors Cannot State with any Degree of Certainty the Size of the
                  Relevant Classes of Claims

        The Debtors cannot know with any certainty, at this time, the number or amount of
Claims in Voting Classes that will ultimately be Allowed. The Claims estimates set forth herein
and as projected in the Best Interest Analysis are based on various assumptions and the Debtors’
best estimates at the time this Disclosure Statement was filed. The actual amounts of Allowed
Claims may differ significantly from those estimates should one or more underlying assumption
prove to be incorrect. Such differences may adversely affect the percentage recovery to holders
of such Allowed Claims under the Plan. Accordingly, it is nearly impossible to state with any
certainty what creditor recoveries will be.

         C.       The Liquidating Trust Expenses May Increase Materially, Causing a
                  Diminution of Recovery to Creditors

        The Debtors’ estimate of the Liquidating Trust Expenses include the Debtors’ estimate of
the costs and expenses required to pay: (a) professional fees and costs incurred by the
Liquidating Trust in connection with Claims administration, reconciliation, or disputes of any
asserted Liquidating Trust Claims; (b) all reasonable compensation of the Liquidating Trustee in
the performance of its duties under the Liquidating Trust Agreement and the Plan, including
compensation, fees and costs of professionals, consultants, agents and employees retained or to
be retained by the Liquidating Trustee for services rendered to the Liquidating Trustee in
connection with the Liquidating Trust Assets, and the reasonable expenses of members of the
Oversight Committee; and (c) all reasonable expenses relating to liquidating the Liquidating
Trust Assets.

       In addition, if more Cash is required to fund the Liquidating Trust Expenses, recoveries
to creditors may be materially affected. Substantially increased and unexpected funding
requirements for Liquidating Trust Expenses could be the result of: (a) newly filed litigation or
developments in pending litigation; or (b) changes in laws or regulations relating to the
administration of the Liquidating Trust. While the Debtors, the Liquidating Trust and the
Liquidating Trustee, as applicable, will make all reasonable efforts to mitigate any increases in
Liquidating Trust Expenses, their ability to do so may be constrained. Therefore, the costs and
expenses that must be reserved, and which may be expended, to satisfy these obligations, may
materially affect creditor recoveries.

IX.      CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES

       The following discussion summarizes certain U.S. federal income tax consequences of
the implementation of the Plan to certain holders of Allowed Claims that are “United States
persons”, as defined under Section 7701(a)(30) of the Internal Revenue Code of 1986, as
amended (the “Tax Code”) . The following summary is based on the Tax Code, Treasury
Regulations promulgated thereunder (the “Regulations”), judicial decisions, administrative rules
and pronouncements as in effect on the date hereof. Changes in such rules or new interpretations
thereof may have retroactive effect and could significantly affect the federal income tax
consequences described below. This summary does not address the federal income tax
consequences to the Debtors, to holders of Equity Interests or to holders whose Claims are not


                                               44
57731/0003-17169173v9
                Case 18-11120-BLS     Doc 979        Filed 05/15/19   Page 55 of 61



Impaired under the Plan (i.e., Allowed Administrative Claims, Allowed Professional Fee Claims,
Allowed Priority Tax Claims, Allowed Other Priority Tax Claims and Allowed Secured Claims).
The federal income tax consequences of the Plan are complex and are subject to significant
uncertainties.

        This discussion does not address all aspects of U.S. federal income taxation that may be
relevant to a particular holder of an Allowed Claim in light of its particular facts and
circumstances. In addition, this summary addresses only U.S. federal income taxes. Thus, the
following discussion does not address foreign, state or local tax consequences, or any estate, gift
or other non-income tax consequences, of the Plan, nor does it purport to address the federal
income tax consequences of the Plan to holders of Allowed Claims that are subject to special
treatment under the Tax Code (such as Persons who are related to the Debtors within the
meaning of the Tax Code, foreign taxpayers, holders liable for the alternative minimum tax,
holders whose functional currency is not the U.S. dollar, holders that received their Claims as
compensation, S corporations, broker dealers, banks, mutual funds, insurance companies,
financial institutions, small business investment companies, regulated investment companies, tax
exempt organizations, governmental entities, pass-through entities such as partnerships and
holders of Claims who are themselves in bankruptcy). Accordingly, this summary should not be
relied upon for purposes of determining the specific tax consequences of the Plan with respect to
a particular holder of a Claim or Equity Interest.

       If a partnership holds an Allowed Claim, the tax treatment of a partner of such
partnership will generally depend upon the status of the partner and the activities of the
partnership. If you are a partner of a partnership holding an Allowed Claim, you should consult
your tax advisors.

        The following discussion assumes that the Plan will be implemented as described herein
and does not address the tax consequences if the Plan is not carried out. Furthermore, this
discussion assumes that holders of Allowed Claims only hold Claims in a single Class. This
discussion further assumes that the various debt and other arrangements to which the Debtors are
a party will be respected for U.S. federal income tax purposes in accordance with their form. In
addition, a substantial amount of time may elapse between the confirmation date and the receipt
of a final distribution under the Plan. Events subsequent to the date of this Disclosure Statement,
such as additional tax legislation, court decisions, or administrative changes, could affect the
U.S. federal income tax consequences of the Plan and the transactions contemplated thereunder.

        This summary of the U.S. federal income tax consequences of the Plan is not binding on
the Internal Revenue Service (the “IRS”), and no ruling will be sought or has been sought from
the IRS with respect to any of the tax aspects of the Plan, no opinion of counsel has been
obtained or will be obtained by the Debtors with respect thereto, and no tax opinion is given by
this Disclosure Statement. The U.S. federal income tax consequences of certain aspects of the
Plan may therefore be uncertain due to the lack of applicable legal authority and may be subject
to administrative or judicial interpretations that differ from the discussion below.

        The following discussion is not exhaustive. The discussion is not a substitute for careful
tax planning and professional tax advice based upon the individual circumstances of each holder
of an Allowed Claim. Accordingly, each holder of an Allowed Claim is strongly urged to consult

                                                45
57731/0003-17169173v9
                Case 18-11120-BLS      Doc 979       Filed 05/15/19   Page 56 of 61



with its own tax advisor regarding the U.S. federal, state, local, and foreign income and other tax
consequences of the Plan.

     INTERNAL REVENUE SERVICE CIRCULAR 230 DISCLOSURE: TO ENSURE
COMPLIANCE WITH REQUIREMENTS IMPOSED BY THE UNITED STATES
INTERNAL REVENUE SERVICE, YOU ARE HEREBY NOTIFIED THAT ANY
DISCUSSION OF TAX MATTERS SET FORTH IN THIS DISCLOSURE STATEMENT
(INCLUDING ANY ATTACHMENTS) WAS WRITTEN IN CONNECTION WITH THE
PROMOTION OR MARKETING OF THE TRANSACTIONS OR MATTERS
ADDRESSED HEREIN AND WAS NOT INTENDED OR WRITTEN TO BE USED, AND
CANNOT BE USED BY ANY TAXPAYER, FOR THE PURPOSE OF AVOIDING TAX
RELATED PENALTIES UNDER FEDERAL, STATE, OR LOCAL TAX LAW. EACH
TAXPAYER SHOULD SEEK ADVICE BASED ON THE TAXPAYER’S PARTICULAR
CIRCUMSTANCES FROM AN INDEPENDENT TAX ADVISOR.

         A.       Federal Income Tax Consequences

                  1.    Federal Income Tax Consequences to Holders of Allowed General
                        Unsecured Claims

       In accordance with the Plan, each Noteholder (which is in Class 2A) shall receive its Pro
Rata share of the Noteholder Payments to be paid by Inc. All other holders of Allowed General
Unsecured Claim in Classes 2A, 2B, or 2C shall, in full and final satisfaction of such Claim,
become Beneficiaries of the Liquidating Trust. Through this means, holders of Class 2A, 2B and
2C Allowed General Unsecured Claims shall receive their Pro Rata portion of Cash available to
holders of Allowed General Unsecured Claims of Inc., Ltd. and VMT, respectively.

       The Debtors intend that the Liquidating Trust will be treated for U.S. federal income tax
purposes (i) in part as a grantor trust that is a liquidating trust within the meaning of Treasury
Regulations § 301.7701-4(d) (with income and gain on Liquidating Trust Assets taxed at the
beneficial owner level on a flow-through basis, as more fully described below), and (ii) in part as
one or more Disputed Reserves that are disputed ownership funds within the meaning of
Treasury Regulations § 1.468B-9(b)(1) (with net income and gain on Liquidating Trust Assets
taxed at the separate entity level of the Disputed Reserves). The remainder of this discussion
assumes that this treatment is correct. It is possible that the IRS could require an alternative
characterization of the Liquidating Trust, which could result in different (and possibly adverse)
tax consequences to the Liquidating Trust and/or holders of Allowed General Unsecured Claims.

         Except to the extent of the Disputed Reserves, the Liquidating Trust will not be treated as
a taxable entity for U.S. federal income tax purposes. Accordingly, except to the extent
distributions are made to holders of Allowed General Unsecured Claims as of the Effective Date
(as described below), the Debtors will be deemed to have distributed to the holders of Allowed
General Unsecured Claims an undivided interest in their Pro Rata shares of the Liquidating Trust
Assets, subject to any liabilities of the Debtors assumed by the Liquidating Trust and any
liabilities of the Liquidating Trust themselves, and such holders will be deemed to have
contributed such assets (subject to such liabilities) to the Liquidating Trust in exchange for
beneficial interests in the Liquidating Trust.


                                                46
57731/0003-17169173v9
                Case 18-11120-BLS      Doc 979        Filed 05/15/19   Page 57 of 61



        Each holder of an Allowed General Unsecured Claim (such holders are referred to in this
discussion as “Beneficial Owners”) will recognize gain or loss upon receipt of such Pro Rata
share equal to the difference between the “amount realized” by such Beneficial Owner and such
holder’s adjusted tax basis in his, her or its Claim. The amount realized is equal to the fair market
value of such Beneficial Owner’s Pro Rata share of the Liquidating Trust Assets (subject to any
applicable liabilities), less the amount (if any) allocable to accrued but unpaid interest, as
discussed below. Any gain or loss realized by a Beneficial Owner generally should constitute
capital gain or loss to such creditor, unless such Claim is not a capital asset in the hands of such
Beneficial Owner. If an Allowed General Unsecured Claim is a capital asset and it has been held
for more than one year, the holder will realize long-term capital gain or loss. The deductibility of
capital losses is subject to limitations. The tax basis of the applicable Liquidating Trust Assets
deemed received in the exchange will equal the amount realized by the Beneficial Owner and the
holding period for such assets will begin on the day following the exchange. For the avoidance
of doubt, holders of Allowed General Unsecured Claims are not intended to be treated for federal
income tax purposes as receiving Liquidating Trust Assets that are contributed to any Disputed
Reserve until such time as such Disputed Reserve makes distributions, in which case (and at
which time) the holders of Allowed General Unsecured Claims are intended to be treated as
receiving the distributions actually received from the Disputed Reserve, if any.

         For federal income tax purposes, it is intended that each Beneficial Owner be treated as
an owner of the Liquidating Trust and, thus, will be subject to tax on such Beneficial Owner’s
Pro Rata share of taxable income or gain (if any) of the Liquidating Trust, regardless of whether
the corresponding cash proceeds are distributed to each Beneficial Owner. Accordingly, each
Beneficial Owner will be required to include its annual taxable income, and pay tax to the extent
due on, its allocable share of each item of income, gain, loss, deduction or credit recognized by
the Liquidating Trust (including interest or dividend income earned on bank accounts and other
investments) and the Liquidating Trustee will allocate such items to the holders using any
reasonable allocation method. If the Liquidating Trust sells or otherwise disposes of a
Liquidating Trust Asset in a transaction in which gain or loss is recognized, each Beneficial
Owner that is entitled to a distribution from such Liquidating Trust Asset (or the proceeds
thereof) will be required to include in income gain or loss equal to the difference between (a) the
Beneficial Owner’s Pro Rata share of the Cash or property received in exchange for the
applicable Liquidating Trust Asset sold or otherwise disposed of and (b) the Beneficial Owner’s
adjusted basis in its Pro Rata share of the applicable Liquidating Trust Asset. The character and
amount of any gain or loss will be determined by reference to the character of the asset sold or
otherwise disposed of. Each Beneficial Owner will be required to report any income or gain
recognized on the sale or other disposition of an applicable Liquidating Trust Asset whether or
not the Liquidating Trust distributes the sale proceeds currently and may, as a result, incur a tax
liability before the Beneficial Owner receives a distribution from the Liquidating Trust.

        Notwithstanding the foregoing, distributions made as of the Effective Date to holders of
Allowed General Unsecured Claims are intended to be treated for U.S. federal income tax
purposes as made directly from the Debtors to the holders of such Allowed Claims, and such
holders shall include in their taxable incomes any interest earned on such distributions from the
Effective Date to the date on which the actual distribution is made. The federal income tax
consequences to holders of Allowed General Unsecured Claims will differ and will depend on
factors specific to each such holder, including, but not limited to: (i) whether the holder’s

                                                 47
57731/0003-17169173v9
                Case 18-11120-BLS       Doc 979       Filed 05/15/19    Page 58 of 61



Allowed General Unsecured Claim (or a portion thereof) constitutes a claim for principal or
interest, (ii) the origin of the holder’s Allowed General Unsecured Claim, (iii) whether the holder
reports income on the accrual or cash basis method, (iv) whether the holder receives distributions
under the Plan in more than one taxable year, (v) whether the holder’s Claim is Allowed or
Disputed on the Effective Date, (vi) whether the holder has previously included in income any
accrued but unpaid interest with respect to the surrendered Allowed General Unsecured Claim
and (vii) whether the holder has taken a bad debt deduction or otherwise recognized a loss with
respect to the Allowed General Unsecured Claim.

                  2.    Accrued Interest

         Holders of Allowed General Unsecured Claims will recognize ordinary income to the
extent that they receive Cash or property, including beneficial interests in the Liquidating Trust,
that is allocable to accrued but unpaid interest that the holder has not yet included in its income.
If an Allowed General Unsecured Claim includes interest, and if the holder receives less than the
amount of the Allowed General Unsecured Claim pursuant to the Plan, the holder must allocate
the Plan consideration between principal and interest. The Plan provides that, to the extent
applicable, all distributions to a holder of an Allowed Claim will apply first to the principal
amount of such Claim until such principal amount is paid in full and then to any interest accrued
on such Claim prior to the Petition Date, and the remaining portion of such distributions, if any,
shall apply to any interest accrued on such Claim after the Petition Date (but only to the extent
otherwise provided under the Plan). There is no assurance, however, that the IRS will respect this
treatment and will not determine that all or a portion of amounts distributed to such holder and
attributable to principal under the Plan is properly allocable to interest. Holders of Allowed
General Unsecured Claims are urged to consult their own tax advisors in this regard. If the Plan
consideration allocable to interest with respect to an Allowed General Unsecured Claim is less
than the amount that the holder has previously included as interest income, the previously
included but unpaid interest may be deducted, generally as a loss.

                  3.    Post-Effective Date Cash Distributions

        Because certain holders of Allowed General Unsecured Claims, including Disputed
Claims that ultimately become Allowed Claims, may receive Cash distributions after the
Effective Date, the imputed interest provisions of the Tax Code may apply and cause a portion of
the subsequent distributions to be treated as interest. Additionally, because holders may receive
distributions with respect to an Allowed General Unsecured Claim in a taxable year or years
following the year of the initial distribution, any loss and a portion of any gain realized by the
holder may be deferred. All holders of Allowed General Unsecured Claims are urged to consult
their tax advisors regarding the possible application of (or ability to elect out of) the “installment
method” of reporting with respect to their Claims.

                  4.    Market Discount

        If a holder of an Allowed General Unsecured Claim purchased the Claim for an amount
that is less than its stated redemption price at maturity, the amount of the difference may be
treated as “market discount” for U.S. federal income tax purposes, unless the difference is less
than a specified de minimis amount. Under the market discount rules, the holder is required to


                                                 48
57731/0003-17169173v9
                Case 18-11120-BLS      Doc 979       Filed 05/15/19   Page 59 of 61



treat any gain on the sale, exchange, retirement or other disposition of, the Allowed General
Unsecured Claim as ordinary income to the extent of the market discount that the holder has not
previously included in income and which is treated as having accrued on the Allowed General
Unsecured Claim at the time of its payment or disposition.

                  5.    Bad Debt or Worthless Securities Deduction

        A holder who receives in respect of an Allowed General Unsecured Claim an amount less
than the holder’s tax basis in the Claim may be entitled in the year of receipt (or in an earlier or
later year) to a bad debt deduction in some amount under section 166(a) of the Tax Code or a
worthless securities deduction under section 165(g) of the Tax Code. The rules governing the
character, timing and amount of bad debt and worthless securities deductions place considerable
emphasis on the facts and circumstances of the holder, the obligor and the instrument with
respect to which a deduction is claimed. Holders of Allowed General Unsecured Claims,
therefore, are urged to consult their tax advisors with respect to their ability to take such a
deduction.

         B.       Backup Withholding and Information Reporting

        Generally, information reporting requirements will apply to all payments or distributions
under the Plan and by the Liquidating Trust, unless you are an exempt recipient. Additionally, a
holder may be subject to backup withholding at applicable rates, unless the holder (i) is a person
exempt from backup withholding and, when required, demonstrates this or (ii) is a United States
Person (as defined by Section 7701(a)(30) of the Tax Code) that provides a correct taxpayer
identification number (“TIN”) on IRS Form W-9 (or a suitable substitute form) and timely
provides the other information and makes the representations required by such form and
complies with the other requirements of the backup withholding rules. A holder may become
subject to backup withholding if, among other things, the holder (i) fails to properly report
interest and dividends for U.S. federal income tax purposes or (ii) in certain circumstances, fails
to certify, under penalty of perjury, that it has furnished a correct TIN. A holder that does not
timely provide a correct TIN also may be subject to penalties imposed by the IRS. Backup
withholding is not an additional tax. Any amounts withheld under the backup withholding rules
will be allowed as a refund or a credit against your United States federal income tax liability
provided the required information is properly furnished to the IRS.

         C.       Importance of Obtaining Professional Tax Assistance

      THE FOREGOING IS INTENDED TO BE ONLY A SUMMARY OF CERTAIN
U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN AND IS NOT A
SUBSTITUTE FOR CAREFUL TAX PLANNING WITH A TAX PROFESSIONAL. THE
FEDERAL, STATE, LOCAL AND FOREIGN INCOME AND OTHER TAX
CONSEQUENCES OF THE PLAN ARE COMPLEX AND IN SOME CASES
UNCERTAIN. SUCH CONSEQUENCES MAY ALSO VARY BASED ON THE
INDIVIDUAL CIRCUMSTANCES OF EACH HOLDER OF AN ALLOWED CLAIM.
ACCORDINGLY, EACH HOLDER OF AN ALLOWED CLAIM IS STRONGLY
URGED TO CONSULT WITH HIS, HER OR ITS OWN TAX ADVISOR REGARDING



                                                49
57731/0003-17169173v9
                Case 18-11120-BLS       Doc 979       Filed 05/15/19   Page 60 of 61



THE FEDERAL, STATE, LOCAL, AND FOREIGN INCOME AND OTHER TAX
CONSEQUENCES OF THE PLAN.

X.       Recommendation and Conclusion

        The Debtors believe that confirmation of the Plan is in the best interest of all creditors.
The Plan provides for a fair and equitable distribution to creditors in a manner consistent with the
Bankruptcy Code. The Debtors believe that any alternative to confirmation of the Plan, such as
liquidation under chapter 7 of the Bankruptcy Code, would result in significant delays, complex
and expensive litigation, and additional costs, and would result in a reduction in the distribution
of payments ultimately available to be made to Holders of Allowed Claims. Accordingly, the
Debtors urge the holders of Claims entitled to vote to accept the Plan.

     TO BE COUNTED, YOUR BALLOT WITH YOUR ORIGINAL SIGNATURE
INDICATING YOUR ACCEPTANCE OR REJECTION OF THE PLAN MUST BE
RECEIVED BY THE SOLICITATION AGENT BY NO LATER THAN June 28, 2018 at 5:00
p.m.

                  [Remainder of Page Intentionally Left Blank; Signatures to Follow]




                                                 50
57731/0003-17169173v9
                Case 18-11120-BLS   Doc 979    Filed 05/15/19   Page 61 of 61



 Dated: May 15, 2019
        Baltimore, MD
                                          Videology LIQUIDATION, INC.

                                          By: /s/ Kenneth Tarpey
                                          Name: Kenneth Tarpey
                                          Title: Chief Financial Officer


                                          Videology LIQUIDATION LTD.

                                          By: /s/ Kenneth Tarpey
                                          Name: Kenneth Tarpey
                                          Title: Chief Financial Officer


                                          VMT LIQUIDATION LLC

                                          By: /s/ Kenneth Tarpey
                                          Name: Kenneth Tarpey
                                          Title: Chief Financial Officer


                                          The Plan Debtors




                                          51
57731/0003-17169173v9
